
	
		I
		111th CONGRESS
		1st Session
		H. R. 3795
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2009
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Financial
			 Services, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To enact the Over-the-Counter Derivatives Markets Act of
		  2009.
	
	
		IImprovements to
			 Regulation of Over-the-Counter Derivatives Markets
			101.Short titleThis title may be cited as the
			 Over-the-Counter Derivatives Markets
			 Act of 2009.
			ARegulation of Swap
			 Markets
				111.Definitions
					(a)Amendments to
			 definitions in the Commodity Exchange ActSection 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a) is amended—
						(1)by redesignating
			 paragraphs (9) through (34) as paragraphs (10) through (35),
			 respectively;
						(2)by adding after
			 paragraph (8) the following:
							
								(9)DerivativeThe
				term derivative means—
									(A)a contract of sale
				of a commodity for future delivery; or
									(B)a
				swap.
									;
						(3)by redesignating
			 paragraph (35) (as redesignated by subsection (a)) as paragraph (36);
						(4)by adding after paragraph (34) (as
			 redesignated by subsection (a)) the following:
							
								(35)Swap
									(A)In
				generalExcept as provided in subparagraph (B), the term
				swap means any agreement, contract, or transaction that—
										(i)is
				a put, call, cap, floor, collar, or similar option of any kind for the purchase
				or sale of, or based on the value of, one or more interest or other rates,
				currencies, commodities, securities, instruments of indebtedness, indices,
				quantitative measures, or other financial or economic interests or property of
				any kind;
										(ii)provides for any
				purchase, sale, payment, or delivery (other than a dividend on an equity
				security) that is dependent on the occurrence, non-occurrence, or the extent of
				the occurrence of an event or contingency associated with a potential
				financial, economic, or commercial consequence;
										(iii)provides on an
				executory basis for the exchange, on a fixed or contingent basis, of one or
				more payments based on the value or level of one or more interest or other
				rates, currencies, commodities, securities, instruments of indebtedness,
				indices, quantitative measures, or other financial or economic interests or
				property of any kind, or any interest therein or based on the value thereof,
				and that transfers, as between the parties to the transaction, in whole or in
				part, the financial risk associated with a future change in any such value or
				level without also conveying a current or future direct or indirect ownership
				interest in an asset (including any enterprise or investment pool) or liability
				that incorporates the financial risk so transferred, including any agreement,
				contract, or transaction commonly known as an interest rate swap, a rate floor,
				rate cap, rate collar, cross-currency rate swap, basis swap, currency swap,
				total return swap, equity index swap, equity swap, debt index swap, debt swap,
				credit spread, credit default swap, credit swap, weather swap, energy swap,
				metal swap, agricultural swap, emissions swap, or commodity swap;
										(iv)is an agreement,
				contract, or transaction that is, or in the future becomes, commonly known to
				the trade as a swap; or
										(v)is
				any combination or permutation of, or option on, any agreement, contract, or
				transaction described in any of clauses (i) through (iv).
										(B)ExclusionsThe
				term swap does not include:
										(i)any contract of
				sale of a commodity for future delivery or security futures product traded on
				or subject to the rules of any board of trade designated as a contract market
				under section 5 or 5f;
										(ii)any sale of a
				nonfinancial commodity for deferred shipment or delivery, so long as such
				transaction is physically settled;
										(iii)any put, call,
				straddle, option, or privilege on any security, certificate of deposit, or
				group or index of securities, including any interest therein or based on the
				value thereof, that is subject to the Securities Act of 1933 (15 U.S.C. 77a et
				seq.) and the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.);
										(iv)any put, call,
				straddle, option, or privilege relating to foreign currency entered into on a
				national securities exchange registered pursuant to section 6(a) of the
				Securities Exchange Act of 1934 (15 U.S.C. 78f(a));
										(v)any agreement,
				contract, or transaction providing for the purchase or sale of one or more
				securities on a fixed basis that is subject to the Securities Act of 1933 (15
				U.S.C. 77a et seq.) and the Securities Exchange Act of 1934 (15 U.S.C. 78a et
				seq.);
										(vi)any agreement,
				contract, or transaction providing for the purchase or sale of one or more
				securities on a contingent basis that is subject to the Securities Act of 1933
				(15 U.S.C. 77a et seq.) and the Securities Exchange Act of 1934 (15 U.S.C. 78a
				et seq.), unless such agreement, contract, or transaction predicates such
				purchase or sale on the occurrence of a bona fide contingency that might
				reasonably be expected to affect or be affected by the creditworthiness of a
				party other than a party to the agreement, contract, or transaction;
										(vii)any note, bond,
				or evidence of indebtedness that is a security as defined in section 2(a)(1) of
				the Securities Act of 1933 (15 U.S.C. 77b(a)(1));
										(viii)any agreement,
				contract, or transaction that is—
											(I)based on a
				security; and
											(II)entered into
				directly or through an underwriter (as defined in section 2(a)(11) of the
				Securities Act of 1933) (15 U.S.C. 77b(a)(11)) by the issuer of such security
				for the purposes of raising capital, unless such agreement, contract, or
				transaction is entered into to manage a risk associated with capital
				raising;
											(ix)any foreign
				exchange swap;
										(x)any foreign
				exchange forward;
										(xi)any agreement,
				contract, or transaction a counterparty of which is a Federal Reserve bank or
				the United States Government, or an agency of the United States Government that
				is expressly backed by the full faith and credit of the United States;
				and
										(xii)any
				security-based swap, other than a security-based swap as described in paragraph
				(38)(C).
										(C)Rule of
				construction regarding master agreementsThe term
				swap shall be construed to include a master agreement that
				provides for an agreement, contract, or transaction that is a swap pursuant to
				subparagraph (A), together with all supplements to any such master agreement,
				without regard to whether the master agreement contains an agreement, contract,
				or transaction that is not a swap pursuant to subparagraph (A), except that the
				master agreement shall be considered to be a swap only with respect to each
				agreement, contract, or transaction under the master agreement that is a swap
				pursuant to subparagraph
				(A).
									;
						(5)in paragraph (13) (as redesignated by
			 subsection (a))—
							(A)in subparagraph
			 (A)—
								(i)in
			 clause (vii), by striking $25,000,000 and inserting
			 $50,000,000; and
								(ii)in
			 clause (xi), by striking total assets in an amount and inserting
			 amounts invested on a discretionary basis; and
								(B)in paragraph (C),
			 by striking determines and inserting and the Securities
			 and Exchange Commission may jointly determine;
							(6)in paragraph (30) (as redesignated by
			 subsection (a)), by—
							(A)redesignating
			 subparagraph (E) as subparagraph (G);
							(B)in subparagraph
			 (D), by striking and; and
							(C)inserting after
			 subparagraph (D) the following:
								
									(E)a swap execution
				facility registered under section 5h;
									(F)a swap repository;
				and
									; 
							(7)by adding after paragraph (36) (as
			 redesignated by subsection (c)) the following:
							
								(37)BoardThe
				term Board means the Board of Governors of the Federal Reserve
				System.
								;
						(8)by adding after
			 paragraph (37) the following:
							
								(38)Security-based
				swap
									(A)In
				generalExcept as provided in subparagraph (B), the term
				security-based swap means any agreement, contract, or transaction
				that would be a swap under paragraph (35) (without regard to paragraph
				(35)(B)(xii)), and that—
										(i)is
				based on an index that is a narrow-based security index, including any interest
				therein or based on the value thereof;
										(ii)is based on a
				single security or loan, including any interest therein or based on the value
				thereof; or
										(iii)is based on the
				occurrence, non-occurrence, or extent of the occurrence of an event relating to
				a single issuer of a security or the issuers of securities in a narrow-based
				security index, provided that such event must directly affect the financial
				statements, financial condition, or financial obligations of the issuer.
										(B)ExclusionThe
				term security-based swap does not include any agreement, contract,
				or transaction that meets the definition of security-based swap only because it
				references or is based upon a government security.
									(C)Mixed
				swapThe term security-based swap includes any
				agreement, contract, or transaction that is as described in subparagraph (A)
				and also is based on the value of one or more interest or other rates,
				currencies, commodities, instruments of indebtedness, indices, quantitative
				measures, other financial or economic interest or property of any kind (other
				than a single security or a narrow-based security index), or the occurrence,
				non-occurrence, or the extent of the occurrence of an event or contingency
				associated with a potential financial, economic, or commercial consequence
				(other than an event described in subparagraph (A)(iii)).
									(D)Rule of
				construction regarding master agreementsThe term
				security-based swap shall be construed to include a master
				agreement that provides for an agreement, contract, or transaction that is a
				security-based swap pursuant to subparagraph (A), together with all supplements
				to any such master agreement, without regard to whether the master agreement
				contains an agreement, contract, or transaction that is not a security-based
				swap pursuant to subparagraph (A), except that the master agreement shall be
				considered to be a security-based swap only with respect to each agreement,
				contract, or transaction under the master agreement that is a security-based
				swap pursuant to subparagraph (A).
									;
				
						(9)by adding after paragraph (38) the
			 following:
							
								(39)Swap
				dealer
									(A)In
				generalThe term swap dealer means any person
				engaged in the business of buying and selling swaps for such person’s own
				account, through a broker or otherwise.
									(B)ExceptionThe
				term swap dealer does not include a person that buys or sells
				swaps for such person’s own account, either individually or in a fiduciary
				capacity, but not as a part of a regular
				business.
									;
						(10)by adding after paragraph (39) the
			 following:
							
								(40)Major swap
				participant
									(A)In
				generalThe term major swap participant means any
				person who is not a swap dealer and who maintains a substantial net position in
				outstanding swaps, excluding positions held primarily for hedging (including
				balance sheet hedging) or risk management purposes. A person may be designated
				as a major swap participant for 1 or more individual types of swaps.
									(B)Definition of
				substantial net positionThe Commission and the Securities and
				Exchange Commission shall jointly define by rule or regulation the term
				substantial net position at a threshold that the regulators
				determine prudent for the effective monitoring, management and oversight of the
				financial system. In the event that the regulators are unable to agree upon a
				level within 60 days of the commencement of such consultations, the Secretary
				of the Treasury shall make such determination, which shall be binding on and
				adopted by such
				regulators.
									;
						(11)by adding after paragraph (40) the
			 following:
							
								(41)Major
				security-based swap participant
									(A)In
				generalThe term major
				security-based swap participant means any person who is not a
				security-based swap dealer and who maintains a substantial net position in
				outstanding security-based swaps, excluding positions held primarily for
				hedging (including balance sheet hedging) or risk management purposes. A person
				may be designated as a major security-based swap participant for 1 or more
				individual types of security-based swaps.
									(B)Definition of
				substantial net positionThe Commission and the Securities and
				Exchange Commission shall jointly define by rule or regulation the term
				substantial net position at a threshold that the regulators
				determine prudent for the effective monitoring, management and oversight of the
				financial system. In the event that the regulators are unable to agree upon a
				level within 60 days of the commencement of such consultations, the Secretary
				of the Treasury shall make such determination, which shall be binding on and
				adopted by such
				regulators.
									;
						(12)by adding after paragraph (41) the
			 following:
							
								(42)Appropriate
				federal banking agencyThe term appropriate Federal banking
				agency has the same meaning as in section 3(q) of the Federal Deposit
				Insurance Act (12 U.S.C.
				1813(q)).
								;
						(13)by adding after paragraph (42) the
			 following:
							
								(43)Prudential
				regulatorThe term Prudential Regulator
				means—
									(A)the Board in the
				case of a swap dealer, major swap participant, security-based swap dealer or
				major security-based swap participant that is—
										(i)a
				State-chartered bank that is a member of the Federal Reserve System; or
										(ii)a
				State-chartered branch or agency of a foreign bank;
										(B)the Office of the
				Comptroller of the Currency in the case of a swap dealer, major swap
				participant, security-based swap dealer or major security-based swap
				participant that is—
										(i)a
				national bank; or
										(ii)a
				federally chartered branch or agency of a foreign bank; and
										(C)the Federal
				Deposit Insurance Corporation in the case of a swap dealer, major swap
				participant, security-based swap dealer or major security-based swap
				participant that is a State-chartered bank that is not a member of the Federal
				Reserve
				System.
									;
						(14)by adding after
			 paragraph (43) the following:
							
								(44)Security-based
				swap dealer
									(A)In
				generalThe term security-based swap dealer means
				any person engaged in the business of buying and selling security-based swaps
				for such person’s own account, through a broker or otherwise.
									(B)ExceptionThe
				term security-based swap dealer does not include a person that
				buys or sells security-based swaps for such person’s own account, either
				individually or in a fiduciary capacity, but not as a part of a regular
				business.
									;
						(15)by adding after
			 paragraph (44) the following:
							
								(45)Government
				securityThe term government security has the same
				meaning as in section 3(a)(42) of the Securities Exchange Act of 1934 (15
				U.S.C.
				78c(a)(42)).
								;
						(16)by adding after
			 paragraph (45) the following:
							
								(46)Foreign
				exchange forwardThe term foreign exchange forward
				means a transaction that solely involves the exchange of 2 different currencies
				on a specific future date at a fixed rate agreed at the inception of the
				contract.
								;
						(17)by adding after
			 paragraph (46) the following:
							
								(47)Foreign
				exchange swapThe term foreign exchange swap means a
				transaction that solely involves the exchange of 2 different currencies on a
				specific date at a fixed rate agreed at the inception of the contract, and a
				reverse exchange of the same 2 currencies at a date further in the future and
				at a fixed rate agreed at the inception of the
				contract.
								;
						(18)by adding after
			 paragraph (47) the following:
							
								(48)Person
				associated with a security-based swap dealer or major security-based swap
				participantThe term person associated with a
				security-based swap dealer or major security-based swap participant or
				associated person of a security-based swap dealer or major security-based
				swap participant means any partner, officer, director, or branch manager
				of such security-based swap dealer or major security-based swap participant (or
				any person occupying a similar status or performing similar functions), any
				person directly or indirectly controlling, controlled by, or under common
				control with such security-based swap dealer or major security-based swap
				participant, or any employee of such security-based swap dealer or major
				security-based swap participant, except that any person associated with a
				security-based swap dealer or major security-based swap participant whose
				functions are solely clerical or ministerial shall not be included in the
				meaning of such term other than for purposes of section 15F(e)(2) of the
				Securities Exchange Act of 1934 (15 U.S.C.
				78o–10).
								;
						(19)by adding after
			 paragraph (48) the following:
							
								(49)Person
				associated with a swap dealer or major swap participantThe term
				person associated with a swap dealer or major swap participant or
				associated person of a swap dealer or major swap participant means
				any partner, officer, director, or branch manager of such swap dealer or major
				swap participant (or any person occupying a similar status or performing
				similar functions), any person directly or indirectly controlling, controlled
				by, or under common control with such swap dealer or major swap participant, or
				any employee of such swap dealer or major swap participant, except that any
				person associated with a swap dealer or major swap participant whose functions
				are solely clerical or ministerial shall not be included in the meaning of such
				term other than for purposes of section
				4s(b)(6).
								;
				and
						(20)by adding after
			 paragraph (49) the following:
							
								(50)Swap
				repositoryThe term swap repository means an entity
				that collects and maintains the records of the terms and conditions of swaps or
				security-based swaps entered into by third
				parties.
								.
						(b)Joint rulemaking
			 on further definition of terms
						(1)In
			 generalThe Commodity Futures Trading Commission and the
			 Securities and Exchange Commission shall jointly adopt a rule further defining
			 the terms swap, security-based swap, swap
			 dealer, security-based swap dealer, major swap
			 participant,major security-based swap participant, and
			 eligible contract participant no later than 180 days after the
			 effective date of this Act.
						(2)Prevention of
			 evasionsThe Commodity Futures Trading Commission and the
			 Securities and Exchange Commission may prescribe rules defining the term
			 swap or security-based swap to include transactions
			 that have been structured to evade this Act.
						(c)Joint rulemaking
			 under this act
						(1)Uniform
			 rulesRules and regulations prescribed jointly under this Act by
			 the Commodity Futures Trading Commission and the Securities and Exchange
			 Commission shall be uniform.
						(2)Treasury
			 departmentIn the event that the Commodity Futures Trading
			 Commission and the Securities and Exchange Commission fail to jointly prescribe
			 uniform rules and regulations under any provision of this Act in a timely
			 manner, the Secretary of the Treasury, in consultation with the Commodity
			 Futures Trading Commission and the Securities and Exchange Commission, shall
			 prescribe rules and regulations under such provision. A rule prescribed by the
			 Secretary of the Treasury shall be enforced as if prescribed jointly by the
			 Commodity Futures Trading Commission and the Securities and Exchange Commission
			 and shall remain in effect until the Secretary rescinds the rule or until the
			 effective date of a corresponding rule prescribed jointly by the Commodity
			 Futures Trading Commission and the Securities and Exchange Commission in
			 accordance with this section, whichever is later.
						(3)DeadlineThe
			 Secretary of the Treasury shall adopt rules and regulations under paragraph (2)
			 within 180 days of the time that the Commodity Futures Trading Commission and
			 the Securities and Exchange Commission failed to adopt uniform rules and
			 regulations.
						(4)Treatment of
			 similar productsIn adopting joint rules and regulations under
			 this Act, the Commodity Futures Trading Commission and the Securities and
			 Exchange Commission shall prescribe requirements to treat functionally or
			 economically similar products similarly.
						(5)Treatment of
			 dissimilar productsNothing in this Act shall be construed to
			 require the Commodity Futures Trading Commission and the Securities and
			 Exchange Commission to adopt joint rules that treat functionally or
			 economically different products identically.
						(6)Joint
			 interpretationAny interpretation of, or guidance regarding, a
			 provision of this Act, shall be effective only if issued jointly by the
			 Commodity Futures Trading Commission and the Securities and Exchange Commission
			 if this Act requires the Commodity Futures Trading Commission and the
			 Securities and Exchange Commission to issue joint regulations to implement the
			 provision.
						(d)ExemptionsSection
			 4(c) of the Commodity Exchange Act (7 U.S.C. 4(c)) is amended by adding at the
			 end the following: The Commission shall not have the authority to grant
			 exemptions from the swap-related provisions of the
			 Over-the-Counter Derivatives Markets Act of
			 2009, except as expressly authorized under the provisions of that
			 Act..
					112.Jurisdiction
					(a)Exclusive
			 jurisdictionThe first sentence of section 2(a)(1)(A) of the
			 Commodity Exchange Act (7 U.S.C. 2(a)(1)(A)) is amended—
						(1)by striking
			 (C) and (D) and inserting (C), (D), and
			 (G);
						(2)by striking
			 subsections (c) through (i) and inserting subsections (c)
			 and (f); and
						(3)by striking
			 involving contracts of sale and inserting involving swaps
			 or contracts of sale.
						(b)No
			 limitationSection 2(a)(1) of the Commodity Exchange Act (7
			 U.S.C. 2(a)(1)) is amended by inserting after subparagraph (F) the
			 following:
						
							(G)Nothing contained
				in this paragraph shall supersede or limit the jurisdiction conferred on the
				Securities and Exchange Commission or other regulatory authority by, or
				otherwise restrict the authority of the Securities and Exchange Commission or
				other regulatory authority under, the Over-the-Counter Derivatives Markets Act of
				2009, including with respect to a security-based swap as
				described in section 1a(38)(C) of this
				Act.
							.
					(c)AdditionsSection
			 2(c)(2)(A) of the Commodity Exchange Act (7 U.S.C. 2(c)(2)(A)) is
			 amended—
						(1)in clause (i), by
			 striking or at the end;
						(2)by redesignating
			 clause (ii) as clause (iii); and
						(3)by inserting after
			 clause (i) the following:
							
								(ii)a swap;
				or
								.
						113.Clearing
					(a)Clearing
			 requirement
						(1)Sections 2(d),
			 2(e), 2(g), and 2(h) of the Commodity Exchange Act (7 U.S.C. 2(d), 2(e), 2(g),
			 and 2(h)) are repealed.
						(2)Section 2 of the
			 Commodity Exchange Act (7 U.S.C. 2) is further amended by inserting after
			 subsection (c) the following:
							
								(d)SwapsNothing
				in this Act (other than subsections (a)(1)(A), (a)(1)(B), (f), and (j),
				sections 4a, 4b, 4b-1, 4c(a), 4c(b), 4o, 4r, 4s, 4t, 4u, 5b, 5c, 5h, 6(c),
				6(d), 6c, 6d, 8, 8a, 9, 12(e)(2), 12(f), 13(a), 13(b), 21, and 22(a)(4) and
				such other provisions of this Act as are applicable by their terms to
				registered entities and Commission registrants) governs or applies to a
				swap.
								(e)Limitation on
				participationIt shall be unlawful for any person, other than an
				eligible contract participant, to enter into a swap unless the swap is entered
				into on or subject to the rules of a board of trade designated as a contract
				market under section
				5.
								.
						(3)Section 2 of the
			 Commodity Exchange Act (7 U.S.C. 2) is further amended by inserting after
			 subsection (i) the following:
							
								(j)Clearing of
				swaps
									(1)Clearing
				requirementThe Commission
				shall monitor swap activity and transaction data and by rule or regulation
				identify specific swap contracts that it determines are required to be cleared
				consistent with the public interest, after taking into account the following
				factors:
										(A)the existence of
				significant outstanding notional exposures, trading liquidity and adequate
				pricing data;
										(B)the availability
				of one or more swap clearinghouses with the rule framework, capacity,
				operational expertise and resources, and credit support infrastructure to clear
				the contract on terms that are consistent with the material terms and trading
				conventions on which the contract is then traded;
										(C)the impact on the
				mitigation of systemic risk, taking into account the size of the market for
				such contract and the resources of the swap clearinghouses available to clear
				the contract;
										(D)the impact on
				competition; and
										(E)the existence of
				reasonable legal certainty in the event of the insolvency of the relevant swap
				clearinghouse or one or more of its clearing members with regard to the
				treatment of customer and swap counterparty positions, funds, and
				property.
										(2)Scope of
				clearing functionsThe
				Commission shall by rule or regulation define the scope of the clearing
				functions that are necessary to satisfy the requirements of paragraph
				(1).
									(3)Prevention of
				evasionThe Commission and the Securities and Exchange Commission
				shall have authority to prescribe rules under this subsection, or issue
				interpretations of such rules, as necessary to prevent evasions of this Act
				provided that any such rules or interpretations must be issued jointly to be
				effective.
									(4)Required
				reporting
										(A)In
				generalAll swap transactions that are not accepted for clearing
				by any derivatives clearing organization shall be reported to either a swap
				repository described in section 21 or, if there is no repository that would
				accept the swap, to the Commission pursuant to section 4r within such time
				period as the Commission may by rule or regulation prescribe.
										(B)Authority of
				swap dealer to reportCounterparties may agree which counterparty
				will report the swap transaction. In transactions where only 1 counterparty is
				a swap dealer, the swap dealer will report the transaction.
										(5)Transition
				rulesRules adopted by the Commission under this section shall
				provide for the reporting of data, as follows:
										(A)Swaps that were
				entered into before the date of enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009 shall be reported to a registered swap repository or the
				Commission no later than 180 days after the effective date of the
				Over-the-Counter Derivatives Markets Act of
				2009.
										(B)Swaps that were
				entered into on or after the date of enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009 shall be reported to a registered swap repository or the
				Commission no later than the later of—
											(i)90
				days after the effective date of the Over-the-Counter Derivatives Markets Act of
				2009; or
											(ii)such other time
				after entering into the swap as the Commission may prescribe by rule or
				regulation.
											(6)Trade
				executionWith respect to
				transactions involving swaps subject to the requirement of paragraph (1) and
				where both counterparties are either swap dealers or major swap participants,
				such counterparties must either:
										(A)Execute the
				transaction on a board of trade designated as a contract market under section 5
				(in which event, such transaction shall be subject to regulation under this Act
				as a transaction in a contract of sale of a commodity for future delivery or
				commodity option, as applicable);
										(B)Execute the
				transaction on a swap execution facility registered with the Commission;
										(C)Execute the
				transaction on a foreign swap execution facility that is subject to regulation
				as such under the laws of a foreign jurisdiction; or
										(D)If the transaction
				is not executed on an entity listed in subparagraph (A), (B), or (C), comply
				with any recordkeeping and end-of-day transaction reporting
				requirements—
											(i)as
				may be prescribed by the Commission with respect to commodity swaps subject to
				the requirements of paragraph (3); or
											(ii)as may be
				prescribed by the relevant foreign regulator in the case of commodity swaps
				subject to the requirements of paragraph (3) entered into by—
												(I)a foreign swap
				dealer or a foreign swap market participant; or
												(II)a U.S. swap
				dealer or U.S. major swap participant that is entering into the commodity swap
				either outside of the United States, its territories and possessions or with a
				foreign counterparty.
												(7)Exchange
				tradingIn adopting rules and regulations, the Commission shall
				endeavor to eliminate unnecessary impediments to the trading on boards of trade
				designated as contract markets under section 5 of contracts, agreements or
				transactions that would be security-based swaps but for the trading of such
				contracts, agreements or transactions on such a designated contract
				market.
									(8)ExceptionsThe
				requirements of paragraph (1) shall not apply to a swap if—
										(A)no derivatives
				clearing organization registered under this Act will accept the swap for
				clearing; or
										(B)one of the
				counterparties to the swap is not a swap dealer or major swap
				participant.
										.
						(b)Derivatives
			 clearing organizations
						(1)Subsections (a)
			 and (b) of section 5b of the Commodity Exchange Act (7 U.S.C. 7a–1) are amended
			 to read as follows:
							
								(a)Registration
				requirementIt shall be unlawful for a derivatives clearing
				organization, unless registered with the Commission, directly or indirectly to
				make use of the mails or any means or instrumentality of interstate commerce to
				perform the functions of a derivatives clearing organization described in
				section 1a(10) of this Act with respect to—
									(1)a contract of sale
				of a commodity for future delivery (or option on such a contract) or option on
				a commodity, in each case unless the contract or option is—
										(A)excluded from this
				Act by section 2(a)(1)(C)(i), 2(c), or 2(f); or
										(B)a security futures
				product cleared by a clearing agency registered with the Securities and
				Exchange Commission under the Securities Exchange Act of 1934 (15 U.S.C. 78a et
				seq.); or
										(2)a swap.
									(b)Voluntary
				registration
									(1)Derivatives
				clearing organizationsA person that clears agreements,
				contracts, or transactions that are not required to be cleared under this Act
				may register with the Commission as a derivatives clearing organization.
									(2)Clearing
				agenciesA derivatives clearing organization may clear
				security-based swaps that are required to be cleared by a person who is
				registered as a clearing agency under the Securities Exchange Act of 1934 (15
				U.S.C. 78a et
				seq.).
									.
						(2)Section 5b of the
			 Commodity Exchange Act (7 U.S.C. 7a–1) is amended by adding at the end the
			 following:
							
								(g)Required
				registration for banks and clearing agenciesA person that is
				required to be registered as a derivatives clearing organization under this
				section shall register with the Commission regardless of whether the person is
				also a bank or a clearing agency registered with the Securities and Exchange
				Commission under the Securities Exchange Act of 1934 (15 U.S.C. 78a et
				seq.).
								(h)Harmonization of
				rulesNot later than 180 days after the effective date of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Securities and Exchange Commission
				shall jointly adopt uniform rules governing persons that are registered as
				derivatives clearing organizations for swaps under this subsection and persons
				that are registered as clearing agencies for security-based swaps under the
				Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.).
								(i)ConsultationThe
				Commission and the Securities and Exchange Commission shall consult with the
				appropriate Federal banking agencies prior to adopting rules under this section
				with respect to swaps.
								(j)ExemptionsThe
				Commission may exempt, conditionally or unconditionally, a derivatives clearing
				organization from registration under this section for the clearing of swaps if
				the Commission finds that such derivatives clearing organization is subject to
				comparable, comprehensive supervision and regulation on a consolidated basis by
				the Securities and Exchange Commission, a Prudential Regulator or the
				appropriate governmental authorities in the organization’s home country.
								(k)Designation of
				compliance officer
									(1)In
				generalEach derivatives clearing organization shall designate an
				individual to serve as a compliance officer.
									(2)DutiesThe
				compliance officer—
										(A)shall report
				directly to the board or to the senior officer of the derivatives clearing
				organization; and
										(B)shall—
											(i)review compliance
				with the core principles in section 5b(c)(2);
											(ii)in consultation
				with the board of the derivatives clearing organization, a body performing a
				function similar to that of a board, or the senior officer of the derivatives
				clearing organization, resolve any conflicts of interest that may arise;
											(iii)be responsible
				for administering the policies and procedures required to be established
				pursuant to this section; and
											(iv)ensure compliance
				with commodity laws and the rules and regulations issued thereunder, including
				rules prescribed by the Commission pursuant to this section; and
											(C)shall establish
				procedures for remediation of noncompliance issues found during compliance
				office reviews, lookbacks, internal or external audit findings, self-reported
				errors, or through validated complaints. Procedures will establish the
				handling, management response, remediation, retesting, and closing of
				noncompliant issues.
										(3)Annual reports
				requiredThe compliance officer shall annually prepare and sign a
				report on the compliance of the derivatives clearing organization with the
				commodity laws and its policies and procedures, including its code of ethics
				and conflict of interest policies, in accordance with rules prescribed by the
				Commission. Such compliance report shall accompany the financial reports of the
				derivatives clearing organization that are required to be furnished to the
				Commission pursuant to this section and shall include a certification that,
				under penalty of law, the report is accurate and
				complete.
									.
						(3)Section 5b(c)(2)
			 of the Commodity Exchange Act (7 U.S.C. 7a–1(c)(2)) is amended to read as
			 follows:
							
								(2)Core principles
				for derivatives clearing organizations
									(A)In
				generalTo be registered and to maintain registration as a
				derivatives clearing organization, a derivatives clearing organization shall
				comply with the core principles specified in this paragraph, and any
				requirement that the Commission may impose by rule or regulation pursuant to
				section 8a(5). The Commission may conform the core principles to reflect
				evolving United States and international standards. Except where the Commission
				determines otherwise by rule or regulation, a derivatives clearing organization
				shall have reasonable discretion in establishing the manner in which it
				complies with the core principles.
									(B)Financial
				resources
										(i)The derivatives
				clearing organization shall have adequate financial, operational, and
				managerial resources to discharge its responsibilities.
										(ii)Financial
				resources shall at a minimum exceed the total amount that would—
											(I)enable the
				derivatives clearing organization to meet its financial obligations to its
				members and participants notwithstanding a default by the member or participant
				creating the largest financial exposure for that derivatives clearing
				organization in extreme but plausible market conditions; and
											(II)enable the
				derivatives clearing organization to cover its operating costs for a period of
				one year, calculated on a rolling basis.
											(C)Participant and
				product eligibility
										(i)The derivatives
				clearing organization shall establish—
											(I)appropriate
				admission and continuing eligibility standards (including sufficient financial
				resources and operational capacity to meet obligations arising from
				participation in the derivatives clearing organization) for members of and
				participants in the organization; and
											(II)appropriate
				standards for determining eligibility of agreements, contracts, or transactions
				submitted to the derivatives clearing organization for clearing.
											(ii)The derivatives
				clearing organization shall have procedures in place to verify that
				participation and membership requirements are met on an ongoing basis.
										(iii)The derivatives
				clearing organization’s participation and membership requirements shall be
				objective, publicly disclosed, and permit fair and open access.
										(iv)The rules of the
				derivatives clearing organization shall provide for acceptance of a
				standardized swap regardless of the system on which the transaction was
				executed.
										(D)Risk
				management
										(i)The derivatives
				clearing organization shall have the ability to manage the risks associated
				with discharging the responsibilities of a derivatives clearing organization
				through the use of appropriate tools and procedures.
										(ii)The derivatives
				clearing organization shall measure its credit exposures to its members and
				participants at least once each business day and shall monitor such exposures
				throughout the business day.
										(iii)Through margin
				requirements and other risk control mechanisms, a derivatives clearing
				organization shall limit its exposures to potential losses from defaults by its
				members and participants so that the operations of the derivatives clearing
				organization would not be disrupted and nondefaulting members or participants
				would not be exposed to losses that they cannot anticipate or control.
										(iv)Margin required
				from all members and participants shall be sufficient to cover potential
				exposures in normal market conditions.
										(v)The models and
				parameters used in setting margin requirements shall be risk-based and reviewed
				regularly.
										(E)Settlement
				proceduresThe derivatives clearing organization shall—
										(i)complete money
				settlements on a timely basis, and not less than once each business day;
										(ii)employ money
				settlement arrangements that eliminate or strictly limit the derivatives
				clearing organization’s exposure to settlement bank risks, such as credit and
				liquidity risks from the use of banks to effect money settlements;
										(iii)ensure money
				settlements are final when effected;
										(iv)maintain an
				accurate record of the flow of funds associated with each money
				settlement;
										(v)have the ability
				to comply with the terms and conditions of any permitted netting or offset
				arrangements with other clearing organizations; and
										(vi)for physical
				settlements, establish rules that clearly state the derivatives clearing
				organization’s obligations with respect to physical deliveries. The risks from
				these obligations shall be identified and managed.
										(F)Treatment of
				funds
										(i)The derivatives
				clearing organization shall have standards and procedures designed to protect
				and ensure the safety of member and participant funds and assets.
										(ii)The derivatives
				clearing organization shall hold member and participant funds and assets in a
				manner whereby risk of loss or of delay in the derivatives clearing
				organization’s access to the assets and funds is minimized.
										(iii)Assets and funds
				invested by the derivatives clearing organization shall be held in instruments
				with minimal credit, market, and liquidity risks.
										(G)Default rules
				and procedures
										(i)The derivatives
				clearing organization shall have rules and procedures designed to allow for the
				efficient, fair, and safe management of events when members or participants
				become insolvent or otherwise default on their obligations to the derivatives
				clearing organization.
										(ii)The derivatives
				clearing organization’s default procedures shall be clearly stated, and they
				shall ensure that the derivatives clearing organization can take timely action
				to contain losses and liquidity pressures and to continue meeting its
				obligations.
										(iii)The default
				procedures shall be publicly available.
										(H)Rule
				enforcementThe derivatives clearing organization shall—
										(i)maintain adequate
				arrangements and resources for the effective monitoring and enforcement of
				compliance with rules of the derivatives clearing organization and for
				resolution of disputes; and
										(ii)have the
				authority and ability to discipline, limit, suspend, or terminate a member’s or
				participant’s activities for violations of rules of the derivatives clearing
				organization.
										(I)System
				safeguardsThe derivatives clearing organization shall—
										(i)establish and
				maintain a program of risk analysis and oversight to identify and minimize
				sources of operational risk through the development of appropriate controls and
				procedures, and the development of automated systems, that are reliable,
				secure, and have adequate scalable capacity;
										(ii)establish and
				maintain emergency procedures, backup facilities, and a plan for disaster
				recovery that allows for the timely recovery and resumption of operations and
				the fulfillment of the derivatives clearing organization’s responsibilities and
				obligations; and
										(iii)periodically
				conduct tests to verify that backup resources are sufficient to ensure
				continued order processing and trade matching, price reporting, market
				surveillance, and maintenance of a comprehensive and accurate audit
				trail.
										(J)ReportingThe
				derivatives clearing organization shall provide to the Commission all
				information necessary for the Commission to conduct oversight of the
				derivatives clearing organization.
									(K)RecordkeepingThe
				derivatives clearing organization shall maintain records of all activities
				related to the business of the derivatives clearing organization as a
				derivatives clearing organization in a form and manner acceptable to the
				Commission for a period of 5 years.
									(L)Public
				information
										(i)The derivatives
				clearing organization shall provide market participants with sufficient
				information to identify and evaluate accurately the risks and costs associated
				with using the derivatives clearing organization’s services.
										(ii)The derivatives
				clearing organization shall make information concerning the rules and operating
				procedures governing its clearing and settlement systems (including default
				procedures) available to market participants.
										(iii)The derivatives
				clearing organization shall disclose publicly and to the Commission information
				concerning—
											(I)the terms and
				conditions of contracts, agreements, and transactions cleared and settled by
				the derivatives clearing organization;
											(II)clearing and
				other fees that the derivatives clearing organization charges its members and
				participants;
											(III)the
				margin-setting methodology and the size and composition of the financial
				resource package of the derivatives clearing organization;
											(IV)other information
				relevant to participation in the settlement and clearing activities of the
				derivatives clearing organization; and
											(V)daily settlement
				prices, volume, and open interest for all contracts settled or cleared by
				it.
											(M)Information-sharingThe
				derivatives clearing organization shall—
										(i)enter into and
				abide by the terms of all appropriate and applicable domestic and international
				information-sharing agreements; and
										(ii)use relevant
				information obtained from the agreements in carrying out the clearing
				organization’s risk management program.
										(N)Antitrust
				considerationsUnless appropriate to achieve the purposes of this
				chapter, the derivatives clearing organization shall avoid—
										(i)adopting any rule
				or taking any action that results in any unreasonable restraint of trade;
				or
										(ii)imposing any
				material anticompetitive burden.
										(O)Governance
				fitness standards
										(i)The derivatives
				clearing organization shall establish governance arrangements that are
				transparent in order to fulfill public interest requirements and to support the
				objectives of owners and participants.
										(ii)The derivatives
				clearing organization shall establish and enforce appropriate fitness standards
				for directors, members of any disciplinary committee, and members of the
				derivatives clearing organization, and any other persons with direct access to
				the settlement or clearing activities of the derivatives clearing organization,
				including any parties affiliated with any of the persons described in this
				subparagraph.
										(P)Conflicts of
				interestThe derivatives clearing organization shall establish
				and enforce rules to minimize conflicts of interest in the decisionmaking
				process of the derivatives clearing organization and establish a process for
				resolving such conflicts of interest.
									(Q)Composition of
				the boardsThe derivatives clearing organization shall ensure
				that the composition of the governing board or committee includes market
				participants.
									(R)Legal
				riskThe derivatives clearing organization shall have a
				well-founded, transparent, and enforceable legal framework for each aspect of
				its
				activities.
									.
						(4)Section 5b of the
			 Commodity Exchange Act (7 U.S.C. 7a–1) is further amended by adding after
			 subsection (k), as added by paragraph (2), the following:
							
								(l)Reporting
									(1)In
				generalA derivatives clearing organization that clears swaps
				shall provide to the Commission all information determined by the Commission to
				be necessary to perform its responsibilities under this Act. The Commission
				shall adopt data collection and maintenance requirements for swaps cleared by
				derivatives clearing organizations that are comparable to the corresponding
				requirements for swaps accepted by swap repositories and swaps traded on swap
				execution facilities. Subject to section 8, the Commission shall share such
				information, upon request, with the Board, the Securities and Exchange
				Commission, the appropriate Federal banking agencies, the Financial Services
				Oversight Council, and the Department of Justice or to other persons the
				Commission deems appropriate, including foreign financial supervisors
				(including foreign futures authorities), foreign central banks, and foreign
				ministries.
									(2)Public
				informationA derivatives clearing organization that clears swaps
				shall provide to the Commission, or its designee, such information as is
				required by, and in a form and at a frequency to be determined by, the
				Commission, in order to comply with the public reporting requirements contained
				in section
				8(j).
									.
						(5)Section 8(e) of
			 the Commodity Exchange Act (7 U.S.C. 12(e)) is amended in the last sentence by
			 adding central bank and ministries after
			 department each place it appears.
						(c)Legal certainty
			 for identified banking products
						(1)RepealSections
			 402(d), 404, 407, 408(b), and 408(c)(2) of the Legal Certainty for Bank
			 Products Act of 2000 (7 U.S.C. 27(d), 27b, 27e, 27f(b), and 27f(c)(2)) are
			 repealed.
						(2)Legal
			 certaintySection 403 of the Legal Certainty for Bank Products
			 Act of 2000 (7 U.S.C. 27a) is amended to read as follows:
							
								403.Exclusion of
				identified banking product
									(a)ExclusionExcept
				as provided in subsection (b), no provisions of the Commodity Exchange Act (7
				U.S.C. 1 et seq.) shall apply to, and the Commodity Futures Trading Commission
				and the Securities and Exchange Commission shall not exercise regulatory
				authority under the Commodity Exchange Act with respect to, an identified
				banking product.
									(b)ExceptionAn
				appropriate Federal banking agency may except an identified banking product
				from the exclusion in subsection (a) if the agency determines, in consultation
				with the Commodity Futures Trading Commission and the Securities and Exchange
				Commission, that the product—
										(1)would meet the
				definition of swap in section 1a(35) of the Commodity Exchange Act (7 U.S.C.
				1a(35)) or security-based swap in section 1a(38) of the Commodity Exchange Act
				(7 U.S.C. 1a(38)); and
										(2)has become known
				to the trade as a swap or security-based swap, or otherwise has been structured
				as an identified banking product for the purpose of evading the provisions of
				the Commodity Exchange Act (7 U.S.C. 1 et seq.), the Securities Act of 1933 (15
				U.S.C. 77a et seq.), or the Securities Exchange Act of 1934 (15 U.S.C. 78a et
				seq.).
										.
						114.Public
			 reporting of aggregate swap dataSection 8 of the Commodity Exchange Act (7
			 U.S.C. 12) is amended by adding after subsection (i) the following:
					
						(j)Public reporting
				of aggregate swap data
							(1)In
				generalThe Commission, or a person designated by the Commission
				pursuant to paragraph (2), shall make available to the public, in a manner that
				does not disclose the business transactions and market positions of any person,
				aggregate data on swap trading volumes and positions from the sources set forth
				in paragraph (3).
							(2)Designee of the
				commissionThe Commission may designate a derivatives clearing
				organization or a swap repository to carry out the public reporting described
				in paragraph (1).
							(3)Sources of
				informationThe sources of the information to be publicly
				reported as described in paragraph (1) are—
								(A)derivatives
				clearing organizations pursuant to section 5b(k)(2);
								(B)swap repositories
				pursuant to section 21(c)(3); and
								(C)reports received
				by the Commission pursuant to section
				4r.
								.
				115.Swap
			 repositoriesThe Commodity
			 Exchange Act (7 U.S.C. 1 et seq.) is amended by inserting after section 20 the
			 following:
					
						21.Swap
				repositories
							(a)Registration
				requirement
								(1)In
				generalIt shall be unlawful for any person, unless registered
				with the Commission, directly or indirectly to make use of the mails or any
				means or instrumentality of interstate commerce to perform the functions of a
				swap repository.
								(2)Inspection and
				examinationRegistered swap repositories shall be subject to
				inspection and examination by any representative of the Commission.
								(b)Standard
				setting
								(1)Data
				identificationThe Commission shall prescribe standards that
				specify the data elements for each swap that shall be collected and maintained
				by each registered swap repository.
								(2)Data collection
				and maintenanceThe Commission shall prescribe data collection
				and data maintenance standards for swap repositories.
								(3)ComparabilityThe
				standards prescribed by the Commission under this subsection shall be
				comparable to the data standards imposed by the Commission on derivatives
				clearing organizations that clear swaps.
								(c)DutiesA
				swap repository shall—
								(1)accept data
				prescribed by the Commission for each swap under subsection (b);
								(2)maintain such data
				in such form and manner and for such period as may be required by the
				Commission;
								(3)provide to the
				Commission, or its designee, such information as is required by, and in a form
				and at a frequency to be determined by, the Commission, in order to comply with
				the public reporting requirements contained in section 8(j); and
								(4)make available, on
				a confidential basis pursuant to section 8, all data obtained by the swap
				repository, including individual counterparty trade and position data, to the
				Commission, the appropriate Federal banking agencies, the Financial Services
				Oversight Council, the Securities and Exchange Commission, and the Department
				of Justice or to other persons the Commission deems appropriate, including
				foreign financial supervisors (including foreign futures authorities), foreign
				central banks, and foreign ministries.
								(d)Required
				registration for security-based swap repositoriesAny person that
				is required to be registered as a swap repository under this section shall
				register with the Commission regardless of whether that person also is
				registered with the Securities and Exchange Commission as a security-based swap
				repository.
							(e)Harmonization of
				rulesNot later than 180 days after the effective date of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Securities and Exchange Commission
				shall jointly adopt uniform rules governing persons that are registered under
				this section and persons that are registered as security-based swap
				repositories under the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.),
				including uniform rules that specify the data elements that shall be collected
				and maintained by each repository.
							(f)ExemptionsThe
				Commission may exempt, conditionally or unconditionally, a swap repository from
				the requirements of this section if the Commission finds that such swap
				repository is subject to comparable, comprehensive supervision and regulation
				on a consolidated basis by the Securities and Exchange Commission, a Prudential
				Regulator or the appropriate governmental authorities in the organization’s
				home
				country.
							.
				116.Reporting and
			 recordkeepingThe Commodity
			 Exchange Act (7 U.S.C. 1 et seq.) is amended by inserting after section 4q the
			 following:
					
						4r.Reporting and
				recordkeeping for certain swaps
							(a)In
				generalAny person who enters into a swap and—
								(1)did not clear the
				swap in accordance with section 2(j)(1); and
								(2)did not have data
				regarding the swap accepted by a swap repository in accordance with rules
				(including time frames) adopted by the Commission under section 21,
								shall
				meet the requirements in subsection (b).(b)ReportsAny
				person described in subsection (a) shall—
								(1)make such reports
				in such form and manner and for such period as the Commission shall prescribe
				by rule or regulation regarding the swaps held by the person; and
								(2)keep books and
				records pertaining to the swaps held by the person in such form and manner and
				for such period as may be required by the Commission, which books and records
				shall be open to inspection by any representative of the Commission, an
				appropriate Federal banking agency, the Securities and Exchange Commission, the
				Financial Services Oversight Council, and the Department of Justice.
								(c)Identical
				dataIn adopting rules under this section, the Commission shall
				require persons described in subsection (a) to report the same or a more
				comprehensive set of data than the Commission requires swap repositories to
				collect under section
				21.
							.
				117.Registration
			 and regulation of swap dealers and major swap participantsThe Commodity Exchange Act (7 U.S.C. 1 et
			 seq.) is amended by inserting after section 4r (as added by section 116) the
			 following:
					
						4s.Registration and
				regulation of swap dealers and major swap participants
							(a)Registration
								(1)It shall be
				unlawful for any person to act as a swap dealer unless such person is
				registered as a swap dealer with the Commission.
								(2)It shall be
				unlawful for any person to act as a major swap participant unless such person
				shall have registered as a major swap participant with the Commission.
								(b)Requirements
								(1)In
				generalA person shall register as a swap dealer or major swap
				participant by filing a registration application with the Commission.
								(2)ContentsThe
				application shall be made in such form and manner as prescribed by the
				Commission, giving any information and facts as the Commission may deem
				necessary concerning the business in which the applicant is or will be engaged.
				Such person, when registered as a swap dealer or major swap participant, shall
				continue to report and furnish to the Commission such information pertaining to
				such person’s business as the Commission may require.
								(3)ExpirationEach
				registration shall expire at such time as the Commission may by rule or
				regulation prescribe.
								(4)RulesExcept
				as provided in subsections (c), (d) and (e), the Commission may prescribe rules
				applicable to swap dealers and major swap participants, including rules that
				limit the activities of swap dealers and major swap participants.
								(5)TransitionRules
				adopted under this section shall provide for the registration of swap dealers
				and major swap participants no later than one year after the effective date of
				the Over-the-Counter Derivatives Markets Act
				of 2009.
								(6)Statutory
				disqualificationExcept to the extent otherwise specifically
				provided by rule, regulation, or order, it shall be unlawful for a swap dealer
				or a major swap participant to permit any person associated with a swap dealer
				or a major swap participant who is subject to a statutory disqualification to
				effect or be involved in effecting swaps on behalf of such swap dealer or major
				swap participant, if such swap dealer or major swap participant knew, or in the
				exercise of reasonable care should have known, of such statutory
				disqualification.
								(c)Dual
				registration
								(1)Swap
				dealerAny person that is required to be registered as a swap
				dealer under this section shall register with the Commission regardless of
				whether that person also is a bank or is registered with the Securities and
				Exchange Commission as a security-based swap dealer.
								(2)Major swap
				participantAny person that is required to be registered as a
				major swap participant under this section shall register with the Commission
				regardless of whether that person also is a bank or is registered with the
				Securities and Exchange Commission as a major security-based swap
				participant.
								(d)Joint
				rules
								(1)In
				generalNot later than 180 days after the effective date of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Securities and Exchange Commission
				shall jointly adopt uniform rules for persons that are registered as swap
				dealers or major swap participants under this section and persons that are
				registered as security-based swap dealers or major security-based swap
				participants under the Securities Exchange Act of 1934 (15 U.S.C. 78a et
				seq.).
								(2)Exception for
				prudential requirementsThe Commission and the Securities and
				Exchange Commission shall not prescribe rules imposing prudential requirements
				(including activity restrictions) on swap dealers, major swap participants,
				security-based swap dealers, or major security-based swap participants for
				which there is a Prudential Regulator. This provision shall not be construed as
				limiting the authority of the Commission and the Securities and Exchange
				Commission to prescribe appropriate business conduct, reporting, and
				recordkeeping requirements to protect investors.
								(e)Capital and
				margin requirements
								(1)In
				general
									(A)Bank swap
				dealers and major swap participantsEach registered swap dealer
				and major swap participant for which there is a Prudential Regulator shall meet
				such minimum capital requirements and minimum initial and variation margin
				requirements as the Prudential Regulators shall by rule or regulation jointly
				prescribe to help ensure the safety and soundness of the swap dealer or major
				swap participant.
									(B)Nonbank swap
				dealers and major swap participantsEach registered swap dealer
				and major swap participant for which there is not a Prudential Regulator shall
				meet such minimum capital requirements and minimum initial and variation margin
				requirements as the Commission and the Securities and Exchange Commission shall
				by rule or regulation jointly prescribe to help ensure the safety and soundness
				of the swap dealer or major swap participant.
									(2)Joint
				rules
									(A)Bank swap
				dealers and major swap participantsWithin 180 days of the
				enactment of the Over-the-Counter Derivatives
				Markets Act of 2009, the Prudential Regulators, in consultation
				with the Commission and the Securities and Exchange Commission, shall jointly
				adopt rules imposing capital and margin requirements under this subsection for
				swap dealers and major swap participants.
									(B)Nonbank swap
				dealers and major swap participantsWithin 180 days of the
				enactment of the Over-the-Counter Derivatives
				Markets Act of 2009, the Commission and the Securities and
				Exchange Commission, in consultation with the Prudential Regulators, shall
				jointly adopt rules imposing capital and margin requirements under this
				subsection for swap dealers and major swap participants for which there is no
				Prudential Regulator.
									(3)Capital
									(A)Bank swap
				dealers and major swap participantsIn setting capital
				requirements under this subsection, the Prudential Regulators shall
				impose:
										(i)a capital requirement that is greater than
				zero for swaps that are cleared by a derivatives clearing organization;
				and
										(ii)to offset the
				greater risk to the swap dealer or major swap participant and to the financial
				system arising from the use of swaps that are not centrally cleared, higher
				capital requirements for swaps that are not cleared by a registered derivatives
				clearing organization than for swaps that are centrally cleared.
										(B)Nonbank swap
				dealers and major swap participantsCapital requirements set by
				the Commission and the Securities and Exchange Commission under this subsection
				shall be as strict as or stricter than the capital requirements set by the
				Prudential Regulators under this subsection.
									(C)Bank holding
				companiesCapital requirements set by the Board for swaps of bank
				holding companies and Tier 1 financial holding companies on a consolidated
				basis shall be as strict as or stricter than the capital requirements set by
				the Prudential Regulators under this subsection.
									(D)A futures
				commission merchant, introducing broker, broker or dealer shall maintain
				sufficient capital to comply with the stricter of any applicable capital
				requirements to which it is subject.
									(4)Margin
									(A)Bank swap
				dealers and major swap participantsThe Prudential Regulators
				shall impose both initial and variation margin requirements under this
				subsection on all swaps that are not cleared by a registered derivatives
				clearing organization.
									(B)Non-swap dealers
				or major swap participantsThe Prudential Regulators may, but are not
				required to, impose margin requirements with respect to swaps in which one of
				the counterparties is neither a swap dealer, major swap participant,
				security-based swap dealer nor a major security-based swap participant. Margin
				requirements for swaps set by the Commission and the Securities and Exchange
				Commission shall provide for the use of non-cash assets as collateral.
									(C)Nonbank swap
				dealers and major swap participantsMargin requirements for swaps
				set by the Commission and the Securities and Exchange Commission under this
				subsection shall be as strict as or stricter than margin requirements for swaps
				set by the Prudential Regulators.
									(f)Reporting and
				recordkeeping
								(1)In
				generalEach registered swap dealer and major swap
				participant—
									(A)shall make such
				reports as are prescribed by the Commission by rule or regulation regarding the
				transactions and positions and financial condition of such person;
									(B)for which—
										(i)there is a
				Prudential Regulator shall keep books and records of all activities related to
				its business as a swap dealer or major swap participant in such form and manner
				and for such period as may be prescribed by the Commission by rule or
				regulation;
										(ii)there is no
				Prudential Regulator shall keep books and records in such form and manner and
				for such period as may be prescribed by the Commission by rule or
				regulation;
										(C)shall keep such
				books and records open to inspection and examination by any representative of
				the Commission; and
									(D)shall keep any such books and records
				relating to transactions in swaps based on one or more securities open to
				inspection and examination by the Securities and Exchange Commission.
									(2)RulesWithin
				365 days of the enactment of the Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Securities and Exchange Commission,
				in consultation with the appropriate Federal banking agencies, shall jointly
				adopt rules governing reporting and recordkeeping for swap dealers, major swap
				participants, security-based swap dealers, and major security-based swap
				participants.
								(g)Daily trading
				records
								(1)In
				generalEach registered swap dealer and major swap participant
				shall maintain daily trading records of its swaps and all related records
				(including related cash or forward transactions) and recorded communications
				including but not limited to electronic mail, instant messages, and recordings
				of telephone calls, for such period as may be prescribed by the Commission by
				rule or regulation.
								(2)Information
				requirementsThe daily trading records shall include such
				information as the Commission shall prescribe by rule or regulation.
								(3)Customer
				recordsEach registered swap dealer and major swap participant
				shall maintain daily trading records for each customer or counterparty in such
				manner and form as to be identifiable with each swap transaction.
								(4)Audit
				trailEach registered swap dealer and major swap participant
				shall maintain a complete audit trail for conducting comprehensive and accurate
				trade reconstructions.
								(5)RulesWithin
				365 days of the enactment of the Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Securities and Exchange Commission,
				in consultation with the appropriate Federal banking agencies, shall jointly
				adopt rules governing daily trading records for swap dealers, major swap
				participants, security-based swap dealers, and major security-based swap
				participants.
								(h)Business conduct
				standards
								(1)In
				generalEach registered swap dealer and major swap participant
				shall conform with business conduct standards as may be prescribed by the
				Commission by rule or regulation addressing—
									(A)fraud,
				manipulation, and other abusive practices involving swaps (including swaps that
				are offered but not entered into);
									(B)diligent
				supervision of its business as a swap dealer;
									(C)adherence to all
				applicable position limits; and
									(D)such other matters
				as the Commission shall determine to be necessary or appropriate.
									(2)Business conduct
				requirementsBusiness conduct requirements adopted by the
				Commission shall—
									(A)establish the
				standard of care for a swap dealer or major swap participant to verify that any
				counterparty meets the eligibility standards for an eligible contract
				participant;
									(B)require disclosure
				by the swap dealer or major swap participant to any counterparty to the
				transaction (other than a swap dealer, major swap participant, security-based
				swap dealer or major security-based swap participant) of—
										(i)information about
				the material risks and characteristics of the swap;
										(ii)the source and
				amount of any fees or other material remuneration that the swap dealer or major
				swap participant would directly or indirectly expect to receive in connection
				with the swap; and
										(iii)any other
				material incentives or conflicts of interest that the swap dealer or major swap
				participant may have in connection with the swap; and
										(C)establish such
				other standards and requirements as the Commission may determine are necessary
				or appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this Act.
									(3)RulesThe
				Commission and the Securities and Exchange Commission, in consultation with the
				appropriate Federal banking agencies, shall jointly prescribe rules under this
				subsection governing business conduct standards for swap dealers, major swap
				participants, security-based swap dealers, and major security-based swap
				participants within 365 days of the enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009.
								(i)Documentation
				and back office standards
								(1)In
				generalEach registered swap dealer and major swap participant
				shall conform with standards, as may be prescribed by the Commission by rule or
				regulation, addressing timely and accurate confirmation, processing, netting,
				documentation, and valuation of all swaps.
								(2)RulesWithin
				365 days of the enactment of the Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Securities and Exchange Commission,
				in consultation with the appropriate Federal banking agencies, shall adopt
				rules governing documentation and back office standards for swap dealers, major
				swap participants, security-based swap dealers, and major security-based swap
				participants.
								(j)Dealer
				responsibilitiesEach registered swap dealer and major swap
				participant at all times shall comply with the following requirements:
								(1)Monitoring of
				tradingThe swap dealer or major swap participant shall monitor
				its trading in swaps to prevent violations of applicable position
				limits.
								(2)Disclosure of
				general informationThe swap dealer or major swap participant
				shall disclose to the Commission and to the Prudential Regulator for such swap
				dealer or major swap participant, as applicable, information concerning—
									(A)terms and
				conditions of its swaps;
									(B)swap trading
				operations, mechanisms, and practices;
									(C)financial
				integrity protections relating to swaps; and
									(D)other information
				relevant to its trading in swaps.
									(3)Ability to
				obtain informationThe swap dealer or major swap participant
				shall—
									(A)establish and
				enforce internal systems and procedures to obtain any necessary information to
				perform any of the functions described in this section; and
									(B)provide the
				information to the Commission and to the Prudential Regulator for such swap
				dealer or major swap participant, as applicable, upon request.
									(4)Conflicts of
				interestThe swap dealer and major swap participant shall
				implement conflict-of-interest systems and procedures that—
									(A)establish
				structural and institutional safeguards to assure that the activities of any
				person within the firm relating to research or analysis of the price or market
				for any commodity are separated by appropriate informational partitions within
				the firm from the review, pressure, or oversight of those whose involvement in
				trading or clearing activities might potentially bias their judgment or
				supervision; and
									(B)address such other
				issues as the Commission determines appropriate.
									(5)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this Act, the swap dealer or major swap participant shall
				avoid—
									(A)adopting any
				processes or taking any actions that result in any unreasonable restraints of
				trade; or
									(B)imposing any
				material anticompetitive burden on trading.
									(k)RulesThe
				Commission, the Securities and Exchange Commission, and the Prudential
				Regulators shall consult with each other prior to adopting any rules under the
				Over-the-Counter Derivatives Markets Act of
				2009.
							(l)Recognition of
				comparable non-u.s. regulationThe Commission, in consultation with the
				Secretary of the Treasury, the Securities and Exchange Commission and the
				Prudential Regulators, shall adopt rules exempting from registration and the
				other requirements of the Over-the-Counter Derivatives Market Act of 2009
				foreign financial institutions that the Commission finds are subject to
				comparable regulation in the financial institution’s home
				country.
							.
				118.Segregation of
			 assets held as collateral in swap transactionsThe Commodity Exchange Act (7 U.S.C. 1 et
			 seq.) is further amended by inserting after section 4s the following:
					
						4t.Segregation of
				assets held as collateral in swap transactions
							(a)Cleared
				swapsA swap dealer, futures
				commission merchant, or derivatives clearing organization by or through which
				funds or other property are held as margin or collateral to secure the
				obligations of a counterparty under a swap to be cleared by or through a
				derivatives clearing organization shall segregate, maintain, and use the funds
				or other property for the benefit of the counterparty, in accordance with such
				rules and relations as the Commission or Prudential Regulator shall prescribe.
				Any such funds or other property shall be treated as customer property under
				this Act.
							(b)Over-the-counter
				swapsAt the request of a
				swap counterparty who provides funds or other property to a swap dealer as
				margin or collateral to secure the obligations of the counterparty under a swap
				between the counterparty and the swap dealer that is not submitted for clearing
				to a derivatives clearing organization, the swap dealer shall segregate the
				funds or other property for the benefit of the counterparty, and maintain the
				funds or other property in an account which is carried by a third-party
				custodian and designated as a segregated account for the counterparty, in
				accordance with such rules and regulations as the Commission or Prudential
				Regulator may prescribe. This subsection shall not be interpreted to preclude
				commercial arrangements regarding the investment of the segregated funds or
				other property and the related allocation of gains and losses resulting from
				any such
				investment.
							.
				119.Conflicts of
			 interestSection 4d of the
			 Commodity Exchange Act (7 U.S.C. 6d) is amended by—
					(1)redesignating
			 subsection (c) as subsection (d); and
					(2)inserting after
			 subsection (b) the following:
						
							(c)Conflicts of
				interestThe Commission shall require that futures commission
				merchants and introducing brokers implement conflict-of-interest systems and
				procedures that—
								(1)establish
				structural and institutional safeguards to assure that the activities of any
				person within the firm relating to research or analysis of the price or market
				for any commodity are separated by appropriate informational partitions within
				the firm from the review, pressure, or oversight of those whose involvement in
				trading or clearing activities might potentially bias their judgment or
				supervision; and
								(2)address such other
				issues as the Commission determines
				appropriate.
								.
					120.Swap execution
			 facilitiesThe Commodity
			 Exchange Act (7 U.S.C. 1 et seq.) is amended by inserting after section 5g the
			 following:
					
						5h.Swap execution
				facilities
							(a)Registration
								(1)In
				generalNo person may operate a facility for the trading of swaps
				unless the facility is registered as a swap execution facility under this
				section.
								(2)Dual
				registrationAny person that is required to be registered as a
				swap execution facility under this section shall register with the Commission
				regardless of whether that person also is registered with the Securities and
				Exchange Commission as a swap execution facility.
								(b)Requirements for
				tradingA swap execution facility that is registered under
				subsection (a) may trade any swap.
							(c)Trading by
				contract marketsA board of trade that operates a contract market
				shall, to the extent that the board of trade also operates a swap execution
				facility and uses the same electronic trade execution system for trading on the
				contract market and the swap execution facility, identify whether the
				electronic trading is taking place on the contract market or the swap execution
				facility.
							(d)Criteria for
				registration
								(1)In
				generalTo be registered as a swap execution facility, the
				facility shall be required to demonstrate to the Commission that it meets the
				criteria specified herein.
								(2)Deterrence of
				abusesThe swap execution facility shall establish and enforce
				trading and participation rules that will deter abuses and have the capacity to
				detect, investigate, and enforce those rules, including means to—
									(A)obtain information
				necessary to perform the functions required under this section; or
									(B)use means
				to—
										(i)provide market
				participants with impartial access to the market; and
										(ii)capture
				information that may be used in establishing whether rule violations have
				occurred.
										(3)Trading
				proceduresThe swap execution facility shall establish and
				enforce rules or terms and conditions defining, or specifications detailing,
				trading procedures to be used in entering and executing orders traded on or
				through its facilities.
								(4)Financial
				integrity of transactionsThe swap execution facility shall
				establish and enforce rules and procedures for ensuring the financial integrity
				of swaps entered on or through its facilities, including the clearance and
				settlement of the swaps pursuant to section 2(j)(1).
								(e)Core principles
				for swap execution facilities
								(1)In
				generalTo maintain its registration as a swap execution
				facility, the facility shall comply with the core principles specified in this
				subsection and any requirement that the Commission may impose by rule or
				regulation pursuant to section 8a(5). Except where the Commission determines
				otherwise by rule or regulation, the facility shall have reasonable discretion
				in establishing the manner in which it complies with these core
				principles.
								(2)Compliance with
				rulesThe swap execution facility shall monitor and enforce
				compliance with any of the rules of the facility, including the terms and
				conditions of the swaps traded on or through the facility and any limitations
				on access to the facility.
								(3)Swaps not
				readily susceptible to manipulationThe swap execution facility
				shall permit trading only in swaps that are not readily susceptible to
				manipulation.
								(4)Monitoring of
				tradingThe swap execution facility shall monitor trading in
				swaps to prevent manipulation, price distortion, and disruptions of the
				delivery or cash settlement process through surveillance, compliance, and
				disciplinary practices and procedures, including methods for conducting
				real-time monitoring of trading and comprehensive and accurate trade
				reconstructions.
								(5)Ability to
				obtain informationThe swap execution facility shall—
									(A)establish and
				enforce rules that will allow the facility to obtain any necessary information
				to perform any of the functions described in this subsection;
									(B)provide the
				information to the Commission upon request; and
									(C)have the capacity
				to carry out such international information-sharing agreements as the
				Commission may require.
									(6)Emergency
				authorityThe swap execution facility shall adopt rules to
				provide for the exercise of emergency authority, in consultation or cooperation
				with the Commission, where necessary and appropriate, including the authority
				to liquidate or transfer open positions in any swap or to suspend or curtail
				trading in a swap.
								(7)Timely
				publication of trading informationThe swap execution facility
				shall make public timely information on price, trading volume, and other
				trading data on swaps to the extent prescribed by the Commission.
								(8)Recordkeeping
				and reportingThe swap execution facility shall maintain records
				of all activities related to the business of the facility, including a complete
				audit trail, in a form and manner acceptable to the Commission for a period of
				5 years, and report to the Commission all information determined by the
				Commission to be necessary or appropriate for the Commission to perform its
				responsibilities under this Act in a form and manner acceptable to the
				Commission. The Commission shall adopt data collection and reporting
				requirements for swap execution facilities that are comparable to corresponding
				requirements for derivatives clearing organizations and swap
				repositories.
								(9)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this Act, the swap execution facility shall avoid—
									(A)adopting any rules
				or taking any actions that result in any unreasonable restraints of trade;
				or
									(B)imposing any
				material anticompetitive burden on trading on the swap execution
				facility.
									(10)Conflicts of
				interestThe swap execution facility shall—
									(A)establish and
				enforce rules to minimize conflicts of interest in its decisionmaking process;
				and
									(B)establish a
				process for resolving the conflicts of interest.
									(11)Designation of
				compliance officer
									(A)In
				generalEach swap execution facility shall designate an
				individual to serve as a compliance officer.
									(B)DutiesThe
				compliance officer shall—
										(i)report directly to
				the board or to the senior officer of the facility; and
										(ii)shall—
											(I)review compliance
				with the core principles in this subsection;
											(II)in consultation
				with the board of the facility, a body performing a function similar to that of
				a board, or the senior officer of the facility, resolve any conflicts of
				interest that may arise;
											(III)be responsible
				for administering the policies and procedures required to be established
				pursuant to this section; and
											(IV)ensure compliance
				with commodity laws and the rules and regulations issued thereunder, including
				rules prescribed by the Commission pursuant to this section; and
											(iii)establish
				procedures for remediation of non-compliance issues found during compliance
				office reviews, lookbacks, internal or external audit findings, self-reported
				errors, or through validated complaints. Procedures will establish the
				handling, management response, remediation, re-testing, and closing of
				non-compliant issues.
										(C)Annual reports
				requiredThe compliance officer shall annually prepare and sign a
				report on the compliance of the facility with the commodity laws and its
				policies and procedures, including its code of ethics and conflict of interest
				policies, in accordance with rules prescribed by the Commission. Such
				compliance report shall accompany the financial reports of the facility that
				are required to be furnished to the Commission pursuant to this section and
				shall include a certification that, under penalty of law, the report is
				accurate and complete.
									(f)ExemptionsThe
				Commission may exempt, conditionally or unconditionally, a swap execution
				facility from registration under this section if the Commission finds that such
				facility is subject to comparable, comprehensive supervision and regulation on
				a consolidated basis by the Securities and Exchange Commission, a Prudential
				Regulator or the appropriate governmental authorities in the organization’s
				home country.
							(g)Harmonization of
				rulesWithin 180 days of the enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Securities and Exchange Commission
				shall jointly prescribe rules governing the regulation of swap execution
				facilities under this section and section 3B of the Securities Exchange Act of
				1934 (15 U.S.C.
				78c–2).
							.
				121.Derivatives
			 transaction execution facilities and exempt boards of tradeSections 5a and 5d of the Commodity Exchange
			 Act (7 U.S.C. 7 and 7a–3) are repealed.
				122.Designated
			 contract markets
					(a)Section 5(d) of
			 the Commodity Exchange Act (7 U.S.C. 7(d)) is amended by striking paragraph (9)
			 and inserting the following:
						
							(9)Execution of
				transactions
								(A)The board of trade
				shall provide a competitive, open, and efficient market and mechanism for
				executing transactions that protects the price discovery process of trading in
				the board of trade’s centralized market.
								(B)The rules may
				authorize, for bona fide business purposes—
									(i)transfer trades or
				office trades;
									(ii)an exchange
				of—
										(I)futures in
				connection with a cash commodity transaction;
										(II)futures for cash
				commodities; or
										(III)futures for
				swaps; or
										(iii)a futures
				commission merchant, acting as principal or agent, to enter into or confirm the
				execution of a contract for the purchase or sale of a commodity for future
				delivery if the contract is reported, recorded, or cleared in accordance with
				the rules of the contract market or a derivatives clearing
				organization.
									.
					(b)Section 5(d) of
			 the Commodity Exchange Act (7 U.S.C. 7(d)) is amended by adding after paragraph
			 (18) the following:
						
							(19)Financial
				resourcesThe board of trade shall demonstrate that it has
				adequate financial, operational, and managerial resources to discharge the
				responsibilities of a contract market. For the board of trade’s financial
				resources to be considered adequate, their value shall exceed the total amount
				that would enable the contract market to cover its operating costs for a period
				of one year, calculated on a rolling basis.
							(20)System
				safeguardsThe board of trade shall—
								(A)establish and
				maintain a program of risk analysis and oversight to identify and minimize
				sources of operational risk through the development of appropriate controls and
				procedures, and the development of automated systems, that are reliable,
				secure, and give adequate scalable capacity;
								(B)establish and
				maintain emergency procedures, backup facilities, and a plan for disaster
				recovery that allow for the timely recovery and resumption of operations and
				the fulfillment of the board of trade’s responsibilities and obligations;
				and
								(C)periodically
				conduct tests to verify that back-up resources are sufficient to ensure
				continued order processing and trade matching, price reporting, market
				surveillance, and maintenance of a comprehensive and accurate audit
				trail.
								.
					123.MarginSection 8a of the Commodity Exchange Act (7
			 U.S.C. 12a) is amended in paragraph (7)(C), by striking , excepting the
			 setting of levels of margin.
				124.Position
			 limits
					(a)Section 4a(a) of
			 the Commodity Exchange Act (7 U.S.C. 6a(a)) is amended by—
						(1)inserting
			 (1) after (a);
						(2)striking on
			 electronic trading facilities with respect to a significant price discovery
			 contract in the first sentence and inserting swaps that perform
			 or affect a significant price discovery function with respect to regulated
			 markets;
						(3)inserting ,
			 including any group or class of traders, in the second sentence after
			 held by any person;
						(4)striking on
			 an electronic trading facility with respect to a significant price discovery
			 contract, in the second sentence and inserting swaps that
			 perform or affect a significant price discovery function with respect to
			 regulated markets,; and
						(5)inserting at the
			 end the following:
							
								(2)Aggregate
				position limitsThe Commission may, by rule or regulation,
				establish limits (including related hedge exemption provisions) on the
				aggregate number or amount of positions in contracts based upon the same
				underlying commodity (as defined by the Commission) that may be held by any
				person, including any group or class of traders, for each month across—
									(A)contracts listed
				by designated contract markets;
									(B)contracts traded
				on a foreign board of trade that provides members or other participants located
				in the United States with direct access to its electronic trading and order
				matching system; and
									(C)swap contracts
				that perform or affect a significant price discovery function with respect to
				regulated markets.
									(3)Significant
				price discovery functionIn making a determination whether a swap
				performs or affects a significant price discovery function with respect to
				regulated markets, the Commission shall consider, as appropriate:
									(A)Price
				linkageThe extent to which the swap uses or otherwise relies on
				a daily or final settlement price, or other major price parameter, of another
				contract traded on a regulated market based upon the same underlying commodity,
				to value a position, transfer or convert a position, financially settle a
				position, or close out a position.
									(B)ArbitrageThe
				extent to which the price for the swap is sufficiently related to the price of
				another contract traded on a regulated market based upon the same underlying
				commodity so as to permit market participants to effectively arbitrage between
				the markets by simultaneously maintaining positions or executing trades in the
				swaps on a frequent and recurring basis.
									(C)Material price
				referenceThe extent to which, on a frequent and recurring basis,
				bids, offers, or transactions in a contract traded on a regulated market are
				directly based on, or are determined by referencing, the price generated by the
				swap.
									(D)Material
				liquidityThe extent to which the volume of swaps being traded in
				the commodity is sufficient to have a material effect on another contract
				traded on a regulated market.
									(E)Other material
				factorsSuch other material factors as the Commission specifies
				by rule or regulation as relevant to determine whether a swap serves a
				significant price discovery function with respect to a regulated market.
									(4)ExemptionsThe
				Commission, by rule, regulation, or order, may exempt, conditionally or
				unconditionally, any person or class of persons, any swap or class of swaps, or
				any transaction or class of transactions from any requirement it may establish
				under this section with respect to position
				limits.
								.
						(b)Section 4a(b) of
			 the Commodity Exchange Act (7 U.S.C. 6a(b)) is amended—
						(1)in paragraph (1),
			 by striking or derivatives transaction execution facility or facilities
			 or electronic trading facility and inserting or swap execution
			 facility or facilities; and
						(2)in paragraph (2),
			 by striking or derivatives transaction execution facility or facilities
			 or electronic trading facility and inserting or swap execution
			 facility.
						125.Enhanced
			 authority over registered entities
					(a)Section 5(d)(1) of
			 the Commodity Exchange Act (7 U.S.C. 7(d)(1)) is amended by striking The
			 board of trade shall have and inserting Except where the
			 Commission otherwise determines by rule or regulation pursuant to section
			 8a(5), the board of trade shall have.
					(b)Section
			 5b(c)(2)(A) of the Commodity Exchange Act (7 U.S.C. 7a–1(c)(2)(A)) is amended
			 by striking The applicant shall have and inserting Except
			 where the Commission otherwise determines by rule or regulation pursuant to
			 section 8a(5), the applicant shall have.
					(c)Section 5c(a) of
			 the Commodity Exchange Act (7 U.S.C. 7a–2(a)) is amended—
						(1)in paragraph (1),
			 by striking 5a(d) and 5b(c)(2) and inserting 5b(c)(2) and
			 5h(e); and
						(2)in paragraph (2),
			 by striking shall not and inserting may.
						(d)Section 5c(c)(1)
			 of the Commodity Exchange Act (7 U.S.C. 7a–2(c)(1)) is amended by inserting
			 (A) after In general.— and adding at the end the
			 following:
						
							(B)Unless section
				805(e) of the Payment, Clearing, and Settlement Supervision Act of 2009
				applies, the new contract or instrument or clearing of the new contract or
				instrument, new rule, or rule amendment shall become effective, pursuant to the
				registered entity’s certification, 10 business days after the Commission’s
				receipt of the certification (or such shorter period determined by the
				Commission by rule or regulation) unless the Commission notifies the registered
				entity within such time that it is staying the certification because there
				exist novel or complex issues that require additional time to analyze, an
				inadequate explanation by the submitting registered entity, or a potential
				inconsistency with this Act (including regulations under this Act).
							(C)A notification by
				the Commission pursuant to subparagraph (B) shall stay the certification of the
				new contract or instrument or clearing of the new contract or instrument, new
				rule or new amendment for up to an additional 90 days from the date of such
				notification.
							.
					(e)Section 5c(d) of
			 the Commodity Exchange Act (7 U.S.C. 7a–2(d)) is repealed.
					126.Foreign boards
			 of trade
					(a)___Section
			 4(b) of the Commodity Exchange Act (7 U.S.C. 6(b)) is amended by striking
			 No rule or regulation and inserting Except as provided in
			 paragraphs (1) and (2), no rule or regulation.
					(b)___Section
			 4(b) of the Commodity Exchange Act (7 U.S.C. 6(b)) is further amended by
			 inserting before The Commission the following:
						
							(1)RegistrationThe
				Commission may adopt rules and regulations requiring registration with the
				Commission for a foreign board of trade that provides the members of the
				foreign board of trade or other participants located in the United States
				direct access to the electronic trading and order matching system of the
				foreign board of trade, including rules and regulations prescribing procedures
				and requirements applicable to the registration of such foreign boards of
				trade. For purposes of this paragraph, direct access refers to
				an explicit grant of authority by a foreign board of trade to an identified
				member or other participant located in the United States to enter trades
				directly into the trade matching system of the foreign board of trade.
							(2)Linked
				contractsIt shall be unlawful for a foreign board of trade to
				provide to the members of the foreign board of trade or other participants
				located in the United States direct access to the electronic trading and
				order-matching system of the foreign board of trade with respect to an
				agreement, contract, or transaction that settles against any price (including
				the daily or final settlement price) of 1 or more contracts listed for trading
				on a registered entity, unless the Commission determines that—
								(A)the foreign board
				of trade makes public daily trading information regarding the agreement,
				contract, or transaction that is comparable to the daily trading information
				published by the registered entity for the 1 or more contracts against which
				the agreement, contract, or transaction traded on the foreign board of trade
				settles; and
								(B)the foreign board
				of trade (or the foreign futures authority that oversees the foreign board of
				trade)—
									(i)adopts position
				limits (including related hedge exemption provisions) for the agreement,
				contract, or transaction that are comparable to the position limits (including
				related hedge exemption provisions) adopted by the registered entity for the 1
				or more contracts against which the agreement, contract, or transaction traded
				on the foreign board of trade settles;
									(ii)has the authority
				to require or direct market participants to limit, reduce, or liquidate any
				position the foreign board of trade (or the foreign futures authority that
				oversees the foreign board of trade) determines to be necessary to prevent or
				reduce the threat of price manipulation, excessive speculation as described in
				section 4a, price distortion, or disruption of delivery or the cash settlement
				process;
									(iii)agrees to
				promptly notify the Commission, with regard to the agreement, contract, or
				transaction that settles against any price (including the daily or final
				settlement price) of 1 or more contracts listed for trading on a registered
				entity, of any change regarding—
										(I)the information
				that the foreign board of trade will make publicly available;
										(II)the position
				limits that the foreign board of trade or foreign futures authority will adopt
				and enforce;
										(III)the position
				reductions required to prevent manipulation, excessive speculation as described
				in section 4a, price distortion, or disruption of delivery or the cash
				settlement process; and
										(IV)any other area of
				interest expressed by the Commission to the foreign board of trade or foreign
				futures authority;
										(iv)provides
				information to the Commission regarding large trader positions in the
				agreement, contract, or transaction that is comparable to the large trader
				position information collected by the Commission for the 1 or more contracts
				against which the agreement, contract, or transaction traded on the foreign
				board of trade settles; and
									(v)provides the
				Commission with information necessary to publish reports on aggregate trader
				positions for the agreement, contract, or transaction traded on the foreign
				board of trade that are comparable to such reports on aggregate trader
				positions for the 1 or more contracts against which the agreement, contract, or
				transaction traded on the foreign board of trade settles.
									(3)Existing foreign
				boards of tradeParagraphs (1) and (2) shall not be effective
				with respect to any foreign board of trade to which the Commission has granted
				direct access permission before the date of the enactment of this subsection
				until the date that is 180 days after such date of enactment.
							(4)Persons located
				in the United
				States
							.
					(c)Liability of
			 registered persons trading on a foreign board of trade
						(1)Section 4(a) of
			 the Commodity Exchange Act (7. U.S.C. 6(a)) is amended by inserting or
			 by subsection (f) after Unless exempted by the Commission
			 pursuant to subsection (c); and
						(2)Section 4 of the
			 Commodity Exchange Act (7 U.S.C. 6) is further amended by adding at the end the
			 following:
							
								(f)A person
				registered with the Commission, or exempt from registration by the Commission,
				under this Act may not be found to have violated subsection (a) with respect to
				a transaction in, or in connection with, a contract of sale of a commodity for
				future delivery if the person has reason to believe that the transaction and
				the contract is made on or subject to the rules of a foreign board of trade
				that has complied with subsections (b)(1) and
				(b)(2).
								.
						(d)Contract
			 enforcement for foreign futures contractsSection 22(a) of the
			 Commodity Exchange Act (7 U.S.C. 25(a)) is amended by adding at the end the
			 following:
						
							(5)Contract
				enforcement for foreign futures contractsA contract of sale of a
				commodity for future delivery traded or executed on or through the facilities
				of a board of trade, exchange, or market located outside the United States for
				purposes of section 4(a) shall not be void, voidable, or unenforceable, and a
				party to such a contract shall not be entitled to rescind or recover any
				payment made with respect to the contract, based on the failure of the foreign
				board of trade to comply with any provision of this
				Act.
							.
					127.Legal certainty
			 for swapsSection 22(a)(4) of
			 the Commodity Exchange Act (7 U.S.C. 25(a)(4)) is amended to read as
			 follows:
					
						(4)Contract
				enforcement between eligible counterparties
							(A)No hybrid
				instrument sold to any investor shall be void, voidable, or unenforceable, and
				no party to such hybrid instrument shall be entitled to rescind, or recover any
				payment made with respect to, such a hybrid instrument under this section or
				any other provision of Federal or State law, based solely on the failure of the
				hybrid instrument to comply with the terms or conditions of section 2(f) or
				regulations of the Commission.
							(B)No agreement,
				contract, or transaction between eligible contract participants or persons
				reasonably believed to be eligible contract participants shall be void,
				voidable, or unenforceable, and no party thereto shall be entitled to rescind,
				or recover any payment made with respect to, such agreement, contract, or
				transaction under this section or any other provision of Federal or State law,
				based solely on the failure of the agreement, contract, or transaction to meet
				the definition of a swap set forth in section 1a or to be cleared pursuant to
				section
				2(j)(1).
							.
				128.Multilateral
			 clearing organizations
					(a)Section 408(2)(C)
			 of the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C.
			 4421(2)(C)) is amended by striking section 2(c), 2(d), 2(f), or 2(g) of
			 such Act, or exempted under section 2(h) or 4(c) of such Act and
			 inserting section 2(c) or 2(f) of such Act.
					(b)Section 408 of the
			 Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C. 4421)
			 is further amended by inserting at the end the following:
						
							(4)The term
				over-the-counter derivative instrument does not include a swap or
				a security-based swap as defined in sections 1a(35) and 1a(38) of the Commodity
				Exchange Act (7 U.S.C. 1a(35) and
				1a(38)).
							.
					129.Primary
			 enforcement authorityThe
			 Commodity Exchange Act (7 U.S.C. 1 et seq.) is amended by adding the following
			 new section after section 4b:
					
						4b–1.Primary
				enforcement authority
							(a)CFTCExcept as provided in subsections (b), (c),
				and (d), the Commission shall have primary authority to enforce the provisions
				of Subtitle A of the Over-the-Counter
				Derivatives Markets Act of 2009 with respect to any
				person.
							(b)Prudential
				regulatorsThe Prudential Regulators shall have exclusive
				authority to enforce the provisions of section 4s(e) and other prudential
				requirements of this Act with respect to banks, and branches or agencies of
				foreign banks that are swap dealers or major swap participants.
							(c)ReferralIf
				the Prudential Regulator for a swap dealer or major swap participant has cause
				to believe that such swap dealer or major swap participant may have engaged in
				conduct that constitutes a violation of the nonprudential requirements of
				section 4s or rules adopted by the Commission thereunder, that Prudential
				Regulator may recommend in writing to the Commission that the Commission
				initiate an enforcement proceeding as authorized under this Act. The
				recommendation shall be accompanied by a written explanation of the concerns
				giving rise to the recommendation.
							(d)Backstop
				enforcement authorityIf the Commission does not initiate an
				enforcement proceeding before the end of the 90-day period beginning on the
				date on which the Commission receives a recommendation under subsection (c),
				the Prudential Regulator may initiate an enforcement proceeding as permitted
				under Federal
				law.
							.
				130.Enforcement
					(a)Section 4b(a)(2)
			 of the Commodity Exchange Act (7 U.S.C. 6b(a)(2)) is amended by striking
			 or other agreement, contract, or transaction subject to paragraphs (1)
			 and (2) of section 5a(g), and inserting or swap,.
					(b)Section 4b(b) of
			 the Commodity Exchange Act (7 U.S.C. 6b(b)) is amended by striking or
			 other agreement, contract or transaction subject to paragraphs (1) and (2) of
			 section 5a(g), and inserting or swap,.
					(c)Section 4c(a) of
			 the Commodity Exchange Act (7 U.S.C. 6c(a)) is amended by inserting or
			 swap before if the transaction is used or may be
			 used.
					(d)Section 9(a)(2) of
			 the Commodity Exchange Act (7 U.S.C. 13(a)(2)) is amended by inserting
			 or of any swap, before or to corner.
					(e)Section 9(a)(4) of
			 the Commodity Exchange Act (7 U.S.C. 13(a)(4)) is amended by inserting
			 swap repository, before or futures
			 association.
					(f)Section 9(e)(1) of
			 the Commodity Exchange Act (7 U.S.C. 13(e)(1)) is amended by inserting
			 swap repository, before or registered futures
			 association and by inserting , or swaps, before
			 on the basis.
					(g)Section 8(b) of
			 the Federal Deposit Insurance Act (12 U.S.C. 1818(b)) is amended by adding the
			 following new paragraph (6) and renumber existing paragraphs (6) through (10)
			 as (7) through (11):
						
							(6)This section shall
				apply to any swap dealer, major swap participant, security-based swap dealer,
				major security-based swap participant, derivatives clearing organization, swap
				repository or swap execution facility, whether or not it is an insured
				depository institution, for which the Board, the Corporation, or the Office of
				the Comptroller of the Currency is the appropriate Federal banking agency or
				Prudential Regulator for purposes of the Over-the-Counter Derivatives Markets Act of
				2009.
							.
					131.Retail
			 commodity transactionsSection
			 2(c) of the Commodity Exchange Act (7 U.S.C. 2(c)) is amended—
					(1)in paragraph (1),
			 by striking (to the extent provided in section 5a(g), 5b, 5d, or
			 12(e)(2)(B)) and inserting 5b, or 12(e)(2)(B));
					(2)in paragraph (2),
			 by inserting after subparagraph (C) the following:
						
							(D)Retail commodity
				transactions
								(i)This subparagraph
				shall apply to any agreement, contract, or transaction in any commodity that
				is—
									(I)entered into with,
				or offered to (even if not entered into with), a person that is not an eligible
				contract participant or eligible commercial entity; and
									(II)entered into, or
				offered (even if not entered into), on a leveraged or margined basis, or
				financed by the offeror, the counterparty, or a person acting in concert with
				the offeror or counterparty on a similar basis.
									(ii)Clause (i) shall
				not apply to—
									(I)an agreement,
				contract, or transaction described in paragraph (1) or subparagraphs (A), (B),
				or (C), including any agreement, contract, or transaction specifically excluded
				from subparagraph (A), (B), or (C);
									(II)any
				security;
									(III)a contract of
				sale that—
										(aa)results in actual
				delivery within 28 days or such other period as the Commission may determine by
				rule or regulation based upon the typical commercial practice in cash or spot
				markets for the commodity involved; or
										(bb)creates an
				enforceable obligation to deliver between a seller and a buyer that have the
				ability to deliver and accept delivery, respectively, in connection with their
				line of business;
										(IV)an agreement,
				contract, or transaction that is listed on a national securities exchange
				registered under section 6(a) of the Securities Exchange Act of 1934 (15 U.S.C.
				78f(a)); or
									(V)an identified
				banking product, as defined in section 402(b) of the Legal Certainty for Bank
				Products Act of 2000 (7 U.S.C. 27(b)).
									(iii)Sections 4(a),
				4(b) and 4b shall apply to any agreement, contract or transaction described in
				clause (i), that is not excluded from clause (i) by clause (ii), as if the
				agreement, contract, or transaction were a contract of sale of a commodity for
				future delivery.
								(iv)This subparagraph
				shall not be construed to limit any jurisdiction that the Commission may
				otherwise have under any other provision of this Act over an agreement,
				contract, or transaction that is a contract of sale of a commodity for future
				delivery.
								(v)This subparagraph
				shall not be construed to limit any jurisdiction that the Commission or the
				Securities and Exchange Commission may otherwise have under any other
				provisions of this Act with respect to security futures products and persons
				effecting transactions in security futures products.
								(vi)For the purposes
				of this subparagraph, an agricultural producer, packer, or handler shall be
				considered an eligible commercial entity for any agreement, contract, or
				transaction for a commodity in connection with its line of
				business.
								.
					132.Large swap
			 trader reportingThe Commodity
			 Exchange Act (7 U.S.C. 1 et seq.) is amended by adding after section 4t (as
			 added by section 118) the following:
					
						4u.Large swap
				trader reporting
							(a)It shall be
				unlawful for any person to enter into any swap that performs or affects a
				significant price discovery function with respect to regulated markets
				if—
								(1)such person shall
				directly or indirectly enter into such swaps during any one day in an amount
				equal to or in excess of such amount as shall be fixed from time to time by the
				Commission; and
								(2)such person shall
				directly or indirectly have or obtain a position in such swaps equal to or in
				excess of such amount as shall be fixed from time to time by the
				Commission,
								unless
				such person files or causes to be filed with the properly designated officer of
				the Commission such reports regarding any transactions or positions described
				in paragraphs (1) and (2) as the Commission may by rule or regulation require
				and unless, in accordance with the rules and regulations of the Commission,
				such person shall keep books and records of all such swaps and any transactions
				and positions in any related commodity traded on or subject to the rules of any
				board of trade, and of cash or spot transactions in, inventories of, and
				purchase and sale commitments of, such a commodity.(b)Such books and
				records shall show complete details concerning all transactions and positions
				as the Commission may by rule or regulation prescribe.
							(c)Such books and
				records shall be open at all times to inspection and examination by any
				representative of the Commission.
							(d)For the purpose of
				this subsection, the swaps, futures and cash or spot transactions and positions
				of any person shall include such transactions and positions of any persons
				directly or indirectly controlled by such person.
							(e)In making a
				determination whether a swap performs or affects a significant price discovery
				function with respect to regulated markets, the Commission shall consider the
				factors set forth in section
				4a(a)(3).
							.
				133.Authority to
			 ban abusive swapsThe
			 Commodity Futures Trading Commission and the Securities and Exchange Commission
			 may jointly, by rule or order, prohibit transactions in any swap (as defined in
			 section 1a(35) of the Commodity Exchange Act) or security-based swap (as
			 defined in section 1a(38) of such Act) which the Commodity Futures Trading
			 Commission and the Securities Exchange Commission find would be detrimental to
			 the stability of a financial market or of participants in a financial
			 market.
				134.International
			 harmonizationIn order to
			 promote effective and consistent global regulation of swaps, the Securities and
			 Exchange Commission, the Commodity Futures Trading Commission, the Prudential
			 Regulators (as defined in section 1a(43) of the Commodity Exchange Act), the
			 financial stability regulator, and the Office of Derivatives Supervision shall
			 consult and coordinate with foreign regulatory authorities on the establishment
			 of consistent international standards with respect to the regulation of swaps,
			 and may agree to such information-sharing arrangements as may be deemed to be
			 necessary or appropriate in the public interest or for the protection of
			 investors and swap counterparties.
				135.Authority to
			 ban access to the united states financial systemThe Secretary of the Treasury may prohibit
			 any entity domiciled in a foreign country that regulates swaps (as defined in
			 section 1a(35) of the Commodity Exchange Act) or security-based swaps (as
			 defined in section 1a(38) of such Act) in a manner which the Secretary of the
			 Treasury finds undermines the stability of a financial market, from
			 participating in such financial activities in the United States as the
			 Secretary deems appropriate.
				136.Other
			 authorityUnless otherwise
			 provided by its terms, this title does not divest any appropriate Federal
			 banking agency, the Commission, the Securities and Exchange Commission, or
			 other Federal or State agency, of any authority derived from any other
			 applicable law.
				137.AntitrustNothing in the amendments made by this title
			 shall be construed to modify, impair, or supersede the operation of any of the
			 antitrust laws. For purposes of this subtitle, the term antitrust
			 laws has the same meaning given such term in subsection (a) of the first
			 section of the Clayton Act, except that such term includes section 5 of the
			 Federal Trade Commission Act to the extent that such section 5 applies to
			 unfair methods of competition.
				138.Effective
			 dateThis subtitle is
			 effective 180 days after the date of enactment.
				BRegulation of
			 Security-Based Swap Markets
				151.Definitions
			 under the Securities Exchange Act of 1934Section 3(a) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78c(a)) is amended—
					(1)in paragraph
			 (5)(A) and (B), by inserting (but not security-based swaps, other than
			 security-based swaps with or for persons that are not eligible contract
			 participants) after the word securities in each place it
			 appears;
					(2)in paragraph (13),
			 by adding at the end the following: For security-based swaps, such terms
			 include the execution, termination (prior to its scheduled maturity date),
			 assignment, exchange, or similar transfer or conveyance of, or extinguishing of
			 rights or obligations under, a security-based swap, as the context may
			 require.;
					(3)in paragraph (14),
			 by adding at the end the following: For security-based swaps, such terms
			 include the execution, termination (prior to its scheduled maturity date),
			 assignment, exchange, or similar transfer or conveyance of, or extinguishing of
			 rights or obligations under, a security-based swap, as the context may
			 require.;
					(4)in paragraph
			 (39)—
						(A)by striking
			 or government securities dealer and adding government
			 securities dealer, security-based swap dealer or major security-based swap
			 participant in its place in subparagraph (B)(i)(I);
						(B)by adding
			 security-based swap dealer, major security-based swap
			 participant, after government securities dealer, in
			 subparagraph (B)(i)(II);
						(C)by striking
			 or government securities dealer and adding government
			 securities dealer, security-based swap dealer or major security-based swap
			 participant in its place in subparagraph (C); and
						(D)by adding
			 security-based swap dealer, major security-based swap
			 participant, after government securities dealer, in
			 subparagraph (D); and
						(5)by adding at the
			 end the following:
						
							(65)Eligible
				contract participantThe term eligible contract
				participant has the same meaning as in section 1a(13) of the Commodity
				Exchange Act (7 U.S.C. 1a(13)).
							(66)Major swap
				participantThe term major swap participant has the
				same meaning as in section 1a(40) of the Commodity Exchange Act (7 U.S.C.
				1a(40)).
							(67)Major
				security-based swap participantThe term major
				security-based swap participant has the same meaning as in section
				1a(41) of the Commodity Exchange Act (7 U.S.C. 1a(41)).
							(68)Security-based
				swapThe term security-based swap has the same
				meaning as in section 1a(38) of the Commodity Exchange Act (7 U.S.C.
				1a(38)).
							(69)SwapThe
				term swap has the same meaning as in section 1a(35) of the
				Commodity Exchange Act (7 U.S.C. 1a(35)).
							(70)Person
				associated with a security-based swap dealer or major security-based swap
				participantThe term person associated with a
				security-based swap dealer or major security-based swap participant or
				associated person of a security-based swap dealer or major security-based
				swap participant has the same meaning as in section 1a(48) of the
				Commodity Exchange Act (7 U.S.C. 1a(48)).
							(71)Security-based
				swap dealerThe term security-based swap dealer has
				the same meaning as in section 1a(44) of the Commodity Exchange Act (7 U.S.C.
				1a(44)).
							(72)Appropriate
				federal banking agencyThe term appropriate Federal banking
				agency has the same meaning as in section 3(q) of the Federal Deposit
				Insurance Act (12 U.S.C. 1813(q)).
							(73)BoardThe
				term Board means the Board of Governors of the Federal Reserve
				System.
							(74)Prudential
				regulatorThe term Prudential Regulator has the same
				meaning as in section 1a(43) of the Commodity Exchange Act (7 U.S.C.
				1a(43)).
							(75)Swap
				dealerThe term swap dealer has the same meaning as
				in section 1a(39) of the Commodity Exchange Act (7 U.S.C. 1a(39)).
							(76)Security-based
				swap agreement
								(A)In
				generalFor purposes of sections 10, 16, 20, and 21A of this Act,
				and section 17 of the Securities Act of 1933 (15 U.S.C. 77q), the term
				security-based swap agreement means a swap agreement as defined in
				section 206A of the Gramm-Leach-Bliley Act (15 U.S.C. 78c note) of which a
				material term is based on the price, yield, value, or volatility of any
				security or any group or index of securities, or any interest therein.
								(B)ExclusionsThe
				term security-based swap agreement does not include any
				security-based
				swap.
								.
					152.Repeal of
			 prohibition on regulation of security-based swaps
					(a)Repeal of
			 lawSection 206B of the Gramm-Leach-Bliley Act (15 U.S.C. 78c
			 note) is repealed.
					(b)Conforming
			 Amendments to the Securities Act of 1933
						(1)Section 2A(b) is
			 amended by striking (as defined in section 206B of the
			 Gramm-Leach-Bliley Act) each place that such term appears.
						(2)Section 17 of the
			 Securities Act of 1933 (15 U.S.C. 77q) is amended—
							(A)in subsection
			 (a)—
								(i)by
			 inserting (including security-based swaps) after
			 securities; and
								(ii)by
			 striking 206B of the Gramm-Leach-Bliley Act and inserting
			 3(a)(76) of the Securities Exchange Act of 1934; and
								(B)in subsection (d),
			 by striking 206B of the Gramm-Leach-Bliley Act and inserting
			 3(a)(76) of the Securities Exchange Act of 1934.
							(c)Conforming
			 amendments to the securities exchange act of 1934The Securities
			 Exchange Act of 1934 (15 U.S.C. 78a, et seq.) is amended as follows:
						(1)Section 3A (15
			 U.S.C. 78c–1) is amended by striking (as defined in section 206B of the
			 Gramm-Leach-Bliley Act) each place that the term appears.
						(2)Section 9(a) (15
			 U.S.C. 78i(a)) is amended by striking paragraphs (2) through (5) and
			 inserting:
							
								(2)To effect, alone
				or with one or more other persons, a series of transactions in any security
				registered on a national securities exchange or in connection with any
				security-based swap with respect to such security creating actual or apparent
				active trading in such security, or raising or depressing the price of such
				security, for the purpose of inducing the purchase or sale of such security by
				others.
								(3)If a dealer,
				broker, security-based swap dealer, major security-based swap participant or
				other person selling or offering for sale or purchasing or offering to purchase
				the security to induce the purchase or sale of any security registered on a
				national securities exchange or any security-based swap with respect to such
				security by the circulation or dissemination in the ordinary course of business
				of information to the effect that the price of any such security will or is
				likely to rise or fall because of market operations of any one or more persons
				conducted for the purpose of raising or depressing the price of such
				security.
								(4)If a dealer,
				broker, security-based swap dealer, major security-based swap participant or
				other person selling or offering for sale or purchasing or offering to purchase
				the security, to make, regarding any security registered on a national
				securities exchange or any security-based swap with respect to such security,
				for the purpose of inducing the purchase or sale of such security or such
				security-based swap, any statement which was at the time and in the light of
				the circumstances under which it was made, false or misleading with respect to
				any material fact, and which he knew or had reasonable ground to believe was so
				false or misleading.
								(5)For a
				consideration, received directly or indirectly from a dealer, broker,
				security-based swap dealer, major security-based swap participant or other
				person selling or offering for sale or purchasing or offering to purchase the
				security, to induce the purchase of any security registered on a national
				securities exchange or any security-based swap with respect to such security by
				the circulation or dissemination of information to the effect that the price of
				any such security will or is likely to rise or fall because of the market
				operations of any one or more persons conducted for the purpose of raising or
				depressing the price of such
				security.
								.
						(3)Section 10 (15
			 U.S.C. 78j) is amended by striking (as defined in section 206B of the
			 Gramm-Leach-Bliley Act) each place that the term appears.
						(4)Section 15(c)(1)
			 is amended—
							(A)in subparagraph
			 (A, by striking , or any security-based swap agreement (as defined in
			 section 206B of the Gramm-Leach-Bliley Act),; and
							(B)in subparagraphs
			 (B) and (C), by striking agreement (as defined in section 206B of the
			 Gramm-Leach-Bliley Act) in each place that the term appears.
							(5)Section 15(i) (15
			 U.S.C. 78o(i), as added by section 303(f) of the Commodity Futures
			 Modernization Act of 2000 (Public Law 106–554; 114 Stat. 2763A–455) is amended
			 by striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act).
						(6)Section 16 (15
			 U.S.C. 78p) is amended—
							(A)in subsection
			 (a)(2)(C), by striking (as defined in section 206(b) of the
			 Gramm-Leach-Bliley Act);
							(B)in subsection (b),
			 by striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act) in each place that the term appears; and
							(C)in subsection (g),
			 by striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act);
							(7)Section 20 (15
			 U.S.C. 78t) is amended—
							(A)in subsection (d),
			 by striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act); and
							(B)in subsection (f),
			 by striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act); and
							(8)Section 21A (15
			 U.S.C. 78u–1) is amended—
							(A)in subsection
			 (a)(1), by striking (as defined in section 206B of the
			 Gramm-Leach-Bliley Act); and
							(B)in subsection (g),
			 by striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act).
							153.Amendments to
			 the Securities Exchange Act of 1934
					(a)Clearing for
			 security-based swapsThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a, et seq.) is amended by adding the following section after section
			 3A:
						
							3B.Clearing of
				security-based swaps
								(a)Clearing
				requirement
									(1)Clearing of
				security-based swaps
										(A)Clearing
				requirementThe Commission
				shall monitor security-based swap activity and transaction data and by rule or
				regulation identify specific security-based swap contracts that it determines
				are required to be cleared consistent with the public interest, after taking
				into account—
											(i)the existence of
				significant outstanding notional exposures, trading liquidity and adequate
				pricing data;
											(ii)the availability
				of one or more swap clearinghouses with the rule framework, capacity,
				operational expertise and resources, and credit support infrastructure to clear
				the contract on terms that are consistent with the material terms and trading
				conventions on which the contract is then traded;
											(iii)the impact on
				the mitigation of systemic risk, taking into account the size of the market for
				such contract and the resources of the swap clearinghouses available to clear
				the contract;
											(iv)the impact on
				competition; and
											(v)the existence of
				reasonable legal certainty in the event of the insolvency of the relevant swap
				clearinghouse or one or more of its clearing members with regard to the
				treatment of customer and swap counterparty positions, funds, and
				property.
											(B)Scope of
				clearing functionsThe Commission shall by rule or regulation
				define the scope of the clearing functions that are necessary to satisfy the
				requirements of subparagraph (A).
										(2)Prevention of
				evasionThe Commission and the Commodities Futures Trading
				Commission shall have authority to prescribe rules under this section, or issue
				interpretations of such rules, as necessary to prevent evasions of this Act.
				Any such rules or interpretations of rules shall be prescribed and issued
				jointly by both Commissions.
									(3)Required
				reporting
										(A)In
				generalAny security-based swap that is not accepted for clearing
				by any clearing agency shall be reported to either a security-based swap
				repository described in section 13(n) or, if there is no repository that would
				accept the security-based swap, to the Commission pursuant to section 13A
				within such time period as the Commission may by rule prescribe.
										(B)Authority of
				swap dealer to reportCounterparties to a security-based swap may
				agree as to which counterparty will report such swap as required by
				subparagraph (A). In any security-based swap where only one counterparty is a
				swap dealer, the swap dealer shall report the swap.
										(4)Transition
				rulesRules adopted by the Commission under this section shall
				provide for the reporting of data, as follows:
										(A)Security-based
				swaps that were entered into before the date of enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009 shall be reported to a registered security-based swap
				repository or the Commission no later than 180 days after the effective date of
				such Act.
										(B)Security-based
				swaps that were entered into on or after the date of enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009 shall be reported to a registered security-based swap
				repository or the Commission no later than the later of—
											(i)90
				days after the effective date of such Act; or
											(ii)such other time
				after entering into the swap as the Commission may prescribe by rule or
				regulation.
											(b)ConsultationThe
				Commission and the Commodity Futures Trading Commission shall consult with the
				appropriate Federal banking agencies and each other prior to adopting rules
				under this
				section.
								.
					(b)Clearing agency
			 requirementsSection 17A of the Securities Exchange Act of 1934
			 (15 U.S.C. 78q) is amended by adding at the end the following new
			 subsections:
						
							(g)Registration
				requirementIt shall be
				unlawful for a clearing agency, unless registered with the Commission, directly
				or indirectly to make use of the mails or any means or instrumentality of
				interstate commerce to perform the functions of a clearing agency with respect
				to a swap.
							(h)Voluntary
				registration
								(1)Clearing
				agenciesA person that clears agreements, contracts, or
				transactions that are not required to be cleared under this Act may register
				with the Commission as a clearing agency.
								(2)Derivatives
				clearing organizationsA clearing agency may clear swaps that are
				required to be cleared by a person who is registered as a derivatives clearing
				organization under the Commodity Exchange Act (7 U.S.C. 1, et seq.).
								(i)Required
				registration for banks and clearing agenciesA person that is
				required to be registered as a clearing agency under this section shall
				register with the Commission regardless of whether the person is also a bank or
				a derivatives clearing organization registered with the Commodity Futures
				Trading Commission under the Commodity Exchange Act (7 U.S.C. 1, et
				seq.).
							(j)Reporting
								(1)In
				generalA clearing agency that clears security-based swaps shall
				provide to the Commission all information determined by the Commission to be
				necessary to perform its responsibilities under this Act. The Commission shall
				adopt data collection and maintenance requirements for security-based swaps
				cleared by clearing agencies that are comparable to the corresponding
				requirements for security-based swaps accepted by security-based swap
				repositories and security-based swaps traded on alternative swap execution
				facilities. The Commission shall share such information, upon request, with the
				Board, the Commodity Futures Trading Commission, the appropriate Federal
				banking agencies, the Financial Services Oversight Council, and the Department
				of Justice or to other persons the Commission deems appropriate, including
				foreign financial supervisors (including foreign futures authorities), foreign
				central banks, and foreign ministries.
								(2)Public
				informationA clearing agency that clears security-based swaps
				shall provide to the Commission, or its designee, such information as is
				required by, and in a form and at a frequency to be determined by, the
				Commission, in order to comply with the public reporting requirements contained
				in section 13.
								(k)Designation of
				compliance officer
								(1)In
				generalEach clearing agency that clears security-based swaps
				shall designate an individual to serve as a compliance officer.
								(2)DutiesThe
				compliance officer shall—
									(A)report directly to
				the board or to the senior officer of the clearing agency;
									(B)in consultation
				with the board of the clearing agency, a body performing a function similar to
				that of a board, or the senior officer of the clearing agency, resolve any
				conflicts of interest that may arise;
									(C)be responsible for
				administering the policies and procedures required to be established pursuant
				to this section;
									(D)ensure compliance
				with securities laws and the rules and regulations issued thereunder, including
				rules prescribed by the Commission pursuant to this section; and
									(E)establish
				procedures for remediation of noncompliance issues found during compliance
				office reviews, lookbacks, internal or external audit findings, self-reported
				errors, or through validated complaints which will establish the handling,
				management response, remediation, retesting, and closing of noncompliance
				issues.
									(3)Annual reports
				requiredThe compliance officer shall annually prepare and sign a
				report on the compliance of the clearing agency with the securities laws and
				its policies and procedures, including its code of ethics and conflict of
				interest policies, in accordance with rules prescribed by the Commission. Such
				compliance report shall accompany the financial reports of the clearing agency
				that are required to be furnished to the Commission pursuant to this section
				and shall include a certification that, under penalty of law, the report is
				accurate and complete.
								(l)Core principles
				for clearing agencies
								(1)In
				generalTo be registered and to maintain registration as a
				clearing agency, a clearing agency shall comply with the core principles
				specified in this subsection. The Commission may conform the core principles to
				reflect evolving United States and international standards. Except where the
				Commission determines otherwise by rule or regulation, a clearing agency shall
				have reasonable discretion in establishing the manner in which it complies with
				the core principles.
								(2)Financial
				resources
									(A)The clearing
				agency shall have adequate financial, operational, and managerial resources to
				discharge its responsibilities.
									(B)Financial
				resources shall at a minimum exceed the total amount that would—
										(i)enable the
				clearing agency to meet its financial obligations to its members and
				participants notwithstanding a default by the member or participant creating
				the largest financial exposure for that clearing agency in extreme but
				plausible market conditions; and
										(ii)enable the
				clearing agency to cover its operating costs for a period of one year,
				calculated on a rolling basis.
										(3)Participant and
				product eligibility
									(A)The clearing
				agency shall establish—
										(i)appropriate
				admission and continuing eligibility standards (including sufficient financial
				resources and operational capacity to meet obligations arising from
				participation in the clearing agency) for members of and participants in the
				organization; and
										(ii)appropriate
				standards for determining eligibility of agreements, contracts, or transactions
				submitted to the clearing agency for clearing.
										(B)The clearing
				agency shall have procedures in place to verify that participation and
				membership requirements are met on an ongoing basis.
									(C)The clearing
				agency’s participation and membership requirements shall be objective, publicly
				disclosed, and permit fair and open access.
									(D)The rules of the
				clearing agency shall provide for acceptance of a standardized security-based
				swap regardless of the system on which the transaction was executed.
									(4)Risk
				management
									(A)The clearing
				agency shall have the ability to manage the risks associated with discharging
				the responsibilities of a clearing agency through the use of appropriate tools
				and procedures.
									(B)The clearing
				agency shall measure its credit exposures to its members and participants at
				least once each business day and shall monitor such exposures throughout the
				business day.
									(C)Through margin
				requirements and other risk control mechanisms, a clearing agency shall limit
				its exposures to potential losses from defaults by its members and participants
				so that the operations of the clearing agency would not be disrupted and
				nondefaulting members or participants would not be exposed to losses that they
				cannot anticipate or control.
									(D)Margin required
				from all members and participants shall be sufficient to cover potential
				exposures in normal market conditions.
									(E)The models and
				parameters used in setting margin requirements shall be risk-based and reviewed
				regularly.
									(5)Settlement
				proceduresThe clearing agency shall—
									(A)complete money
				settlements on a timely basis, and not less than once each business day;
									(B)employ money
				settlement arrangements that eliminate or strictly limit the clearing agency’s
				exposure to settlement bank risks, such as credit and liquidity risks from the
				use of banks to effect money settlements;
									(C)ensure money
				settlements are final when effected;
									(D)maintain an
				accurate record of the flow of funds associated with each money
				settlement;
									(E)have the ability
				to comply with the terms and conditions of any permitted netting or offset
				arrangements with other clearing organizations; and
									(F)for physical
				settlements, establish rules that clearly state the clearing agency’s
				obligations with respect to physical deliveries. The risks from these
				obligations shall be identified and managed.
									(6)Treatment of
				funds
									(A)The clearing
				agency shall have standards and procedures designed to protect and ensure the
				safety of member and participant funds and assets.
									(B)The clearing
				agency shall hold member and participant funds and assets in a manner whereby
				risk of loss or of delay in the clearing agency’s access to the assets and
				funds is minimized.
									(C)Assets and funds
				invested by the clearing agency shall be held in instruments with minimal
				credit, market, and liquidity risks.
									(7)Default rules
				and procedures
									(A)The clearing
				agency shall have rules and procedures designed to allow for the efficient,
				fair, and safe management of events when members or participants become
				insolvent or otherwise default on their obligations to the clearing
				agency.
									(B)The clearing
				agency’s default procedures shall be clearly stated, and they shall ensure that
				the clearing agency can take timely action to contain losses and liquidity
				pressures and to continue meeting its obligations.
									(C)The default
				procedures shall be publicly available.
									(8)Rule
				enforcementThe clearing agency shall—
									(A)maintain adequate
				arrangements and resources for the effective monitoring and enforcement of
				compliance with rules of the clearing agency and for resolution of disputes;
				and
									(B)have the authority
				and ability to discipline, limit, suspend, or terminate a member’s or
				participant’s activities for violations of rules of the clearing agency.
									(9)System
				safeguardsThe clearing agency shall—
									(A)establish and
				maintain a program of risk analysis and oversight to identify and minimize
				sources of operational risk through the development of appropriate controls and
				procedures, and the development of automated systems, that are reliable,
				secure, and have adequate scalable capacity;
									(B)establish and
				maintain emergency procedures, backup facilities, and a plan for disaster
				recovery that allows for the timely recovery and resumption of operations and
				the fulfillment of the clearing agency’s responsibilities and obligations;
				and
									(C)periodically
				conduct tests to verify that backup resources are sufficient to ensure
				continued order processing and trade matching, price reporting, market
				surveillance, and maintenance of a comprehensive and accurate audit
				trail.
									(10)ReportingThe
				clearing agency shall provide to the Commission all information necessary for
				the Commission to conduct oversight of the clearing agency.
								(11)RecordkeepingThe
				clearing agency shall maintain records of all activities related to the
				business of the clearing agency as a clearing agency in a form and manner
				acceptable to the Commission for a period of 5 years.
								(12)Public
				information
									(A)The clearing
				agency shall provide market participants with sufficient information to
				identify and evaluate accurately the risks and costs associated with using the
				clearing agency’s services.
									(B)The clearing
				agency shall make information concerning the rules and operating procedures
				governing its clearing and settlement systems (including default procedures)
				available to market participants.
									(C)The clearing
				agency shall disclose publicly and to the Commission information
				concerning—
										(i)the terms and
				conditions of contracts, agreements, and transactions cleared and settled by
				the clearing agency;
										(ii)clearing and
				other fees that the clearing agency charges its members and
				participants;
										(iii)the
				margin-setting methodology and the size and composition of the financial
				resource package of the clearing agency;
										(iv)other information
				relevant to participation in the settlement and clearing activities of the
				clearing agency; and
										(v)daily settlement
				prices, volume, and open interest for all contracts settled or cleared by
				it.
										(13)Information-sharingThe
				clearing agency shall—
									(A)enter into and
				abide by the terms of all appropriate and applicable domestic and international
				information-sharing agreements; and
									(B)use relevant
				information obtained from the agreements in carrying out the clearing
				organization’s risk management program.
									(14)Antitrust
				considerationsUnless appropriate to achieve the purposes of this
				chapter, the clearing agency shall avoid—
									(A)adopting any rule
				or taking any action that results in any unreasonable restraint of trade;
				or
									(B)imposing any
				material anticompetitive burden.
									(15)Governance
				fitness standards
									(A)The clearing
				agency shall establish governance arrangements that are transparent in order to
				fulfill public interest requirements and to support the objectives of owners
				and participants.
									(B)The clearing
				agency shall establish and enforce appropriate fitness standards for directors,
				members of any disciplinary committee, and members of the clearing agency, and
				any other persons with direct access to the settlement or clearing activities
				of the clearing agency, including any parties affiliated with any of the
				persons described in this subparagraph.
									(16)Conflicts of
				interestThe clearing agency shall establish and enforce rules to
				minimize conflicts of interest in the decisionmaking process of the clearing
				agency and establish a process for resolving such conflicts of interest.
								(17)Composition of
				the boardsThe clearing agency shall ensure that the composition
				of the governing board or committee includes market participants.
								(18)Legal
				riskThe clearing agency shall have a well-founded, transparent,
				and enforceable legal framework for each aspect of its activities.
								(m)ConsultationThe
				Commission and the Commodity Futures Trading Commission shall consult with the
				appropriate Federal banking agencies and each other prior to adopting rules
				under this section.
							(n)Harmonization of
				rulesNot later than 180 days after the effective date of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Commodity Futures Trading Commission
				shall jointly adopt uniform rules governing persons that are registered as
				derivatives clearing organizations for swaps under the Commodity Exchange Act
				(7 U.S.C. 1, et seq.) and persons that are registered as clearing agencies for
				security-based swaps under the Securities Exchange Act of 1934 (15 U.S.C. 78a,
				et
				seq.).
							.
					(c)Execution of
			 security-based swapsThe
			 Securities Exchange Act of 1934 (15 U.S.C. 78a, et seq.) is amended by
			 inserting after section 5 the following:
						
							5A.Execution of
				security-based swaps
								(a)Trade
				executionWith respect to
				transactions involving security-based swaps subject to the requirement of
				section 3B and where both counterparties are either security-based swap dealers
				or major security-based swap participants, such counterparties must
				either:
									(1)execute the
				transaction on a national securities exchange registered pursuant to section
				6(a) (in which event such transaction shall be subject to regulation under this
				title as a transaction in a security);
									(2)execute the
				transaction on a swap execution facility registered with the Commission;
									(3)execute the
				transaction on a foreign swap execution facility that is subject to regulation
				as such under the laws of a foreign jurisdiction; or
									(4)if the transaction
				is not executed on an entity listed in paragraph (1), (2), or (3), comply with
				any recordkeeping and end-of-day transaction reporting requirements—
										(A)as may be prescribed by the Commission with
				respect to security-based swaps subject to the requirements of section 3B and
				where both counterparties are either security-based swap dealers or major
				security-based swap participants; or
										(B)as may be prescribed by the relevant
				foreign regulator in the case of security-based swaps subject to the
				requirements of section 3B and where both counterparties are either
				security-based swap dealers or major security-based swap participants entered
				into by—
											(i)a
				foreign swap dealer or a foreign swap market participant; or
											(ii)a
				non-foreign swap dealer or major swap participant that is entering into the
				security-based swap either outside of the United States, its territories and
				possessions or with a foreign counterparty.
											(b)Exchange
				tradingIn adopting rules and regulations, the Commission shall
				endeavor to eliminate unnecessary impediments to the trading on national
				securities exchanges or swap execution facilities, agreements or transactions
				that would be commodity swaps but for the trading of such contracts, agreements
				or transactions on such a designated contract
				market.”
								.
					(d)Alternative swap
			 execution facilitiesThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a, et seq.) is amended by adding after section 3B the
			 following:
						
							3C.Alternative swap
				execution facilities
								(a)Registration
									(1)In
				generalNo person may operate a facility for the trading of
				security-based swaps unless the facility is registered as an alternative swap
				execution facility under this section.
									(2)Dual
				registrationAny person that is required to be registered as an
				alternative swap execution facility under this section shall register with the
				Commission regardless of whether that person also is registered with the
				Commodity Futures Trading Commission as an alternative swap execution
				facility.
									(b)Requirements for
				tradingAn alternative swap execution facility that is registered
				under subsection (a) may trade any security-based swap.
								(c)Trading by
				exchangesAn exchange shall, to the extent that the exchange also
				operates an alternative swap execution facility and uses the same electronic
				trade execution system for trading on the exchange and the alternative swap
				execution facility, identify whether the electronic trading is taking place on
				the exchange or the alternative swap execution facility.
								(d)Criteria for
				registration
									(1)In
				generalTo be registered as an alternative swap execution
				facility, the facility shall be required to demonstrate to the Commission that
				it meets the criteria specified herein.
									(2)Deterrence of
				abusesThe swap execution facility shall establish and enforce
				trading and participation rules that will deter abuses and have the capacity to
				detect, investigate, and enforce those rules, including means to—
										(A)obtain information
				necessary to perform the functions required under this section; or
										(B)use means
				to—
											(i)provide market
				participants with impartial access to the market; and
											(ii)capture
				information that may be used in establishing whether rule violations have
				occurred.
											(3)Trading
				proceduresThe swap execution facility shall establish and
				enforce rules or terms and conditions defining, or specifications detailing,
				trading procedures to be used in entering and executing orders traded on or
				through its facilities.
									(4)Financial
				integrity of transactionsThe swap execution facility shall
				establish and enforce rules and procedures for ensuring the financial integrity
				of security-based swaps entered on or through its facilities, including the
				clearance and settlement of the security-based swaps.
									(e)Core principles
				for alternative swap execution facilities
									(1)In
				generalTo maintain its registration as an alternative swap
				execution facility, the facility shall comply with the core principles
				specified in this subsection and any requirement that the Commission may impose
				by rule or regulation. Except where the Commission determines otherwise by rule
				or regulation, the facility shall have reasonable discretion in establishing
				the manner in which it complies with these core principles.
									(2)Compliance with
				rulesThe swap execution facility shall monitor and enforce
				compliance with any of the rules of the facility, including the terms and
				conditions of the security-based swaps traded on or through the facility and
				any limitations on access to the facility.
									(3)Security-based
				swaps not readily susceptible to manipulationThe swap execution
				facility shall permit trading only in security-based swaps that are not readily
				susceptible to manipulation.
									(4)Monitoring of
				tradingThe swap execution facility shall monitor trading in
				security-based swaps to prevent manipulation and price distortion through
				surveillance, compliance, and disciplinary practices and procedures, including
				methods for conducting real-time monitoring of trading and comprehensive and
				accurate trade reconstructions.
									(5)Ability to
				obtain informationThe swap execution facility shall—
										(A)establish and
				enforce rules that will allow the facility to obtain any necessary information
				to perform any of the functions described in this subsection;
										(B)provide the
				information to the Commission upon request; and
										(C)have the capacity
				to carry out such international information-sharing agreements as the
				Commission may require.
										(6)Emergency
				authorityThe swap execution facility shall adopt rules to
				provide for the exercise of emergency authority, in consultation or cooperation
				with the Commission, where necessary and appropriate, including the authority
				to suspend or curtail trading in a security-based swap.
									(7)Timely
				publication of trading informationThe swap execution facility
				shall make public timely information on price, trading volume, and other
				trading data to the extent prescribed by the Commission.
									(8)Recordkeeping
				and reportingThe swap execution facility shall maintain records
				of all activities related to the business of the facility, including a complete
				audit trail, in a form and manner acceptable to the Commission for a period of
				5 years, and report to the Commission all information determined by the
				Commission to be necessary or appropriate for the Commission to perform its
				responsibilities under this Act in a form and manner acceptable to the
				Commission. The Commission shall adopt data collection and reporting
				requirements for alternative swap execution facilities that are comparable to
				corresponding requirements for clearing agencies and security-based swap
				repositories.
									(9)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this Act, the swap execution facility shall avoid—
										(A)adopting any rules
				or taking any actions that result in any unreasonable restraints of trade;
				or
										(B)imposing any
				material anticompetitive burden on trading on the swap execution
				facility.
										(10)Conflicts of
				interestThe swap execution facility shall—
										(A)establish and
				enforce rules to minimize conflicts of interest in its decision-making process;
				and
										(B)establish a
				process for resolving the conflicts of interest.
										(11)Designation of
				compliance officer
										(A)In
				generalEach alternative swap execution facility shall designate
				an individual to serve as a compliance officer.
										(B)DutiesThe
				compliance officer—
											(i)shall report
				directly to the board or to the senior officer of the facility;
											(ii)shall—
												(I)review compliance
				with the core principles in section 3B(e).
												(II)in consultation
				with the board of the facility, a body performing a function similar to that of
				a board, or the senior officer of the facility, resolve any conflicts of
				interest that may arise;
												(III)be responsible
				for administering the policies and procedures required to be established
				pursuant to this section; and
												(IV)ensure compliance
				with securities laws and the rules and regulations issued thereunder, including
				rules prescribed by the Commission pursuant to this section; and
												(iii)shall establish
				procedures for remediation of non-compliance issues found during compliance
				office reviews, lookbacks, internal or external audit findings, self-reported
				errors, or through validated complaints. Procedures will establish the
				handling, management response, remediation, retesting, and closing of
				noncompliant issues.
											(C)Annual reports
				requiredThe compliance officer shall annually prepare and sign a
				report on the compliance of the facility with the securities laws and its
				policies and procedures, including its code of ethics and conflict of interest
				policies, in accordance with rules prescribed by the Commission. Such
				compliance report shall accompany the financial reports of the facility that
				are required to be furnished to the Commission pursuant to this section and
				shall include a certification that, under penalty of law, the report is
				accurate and complete.
										(f)ExemptionsThe
				Commission may exempt, conditionally or unconditionally, an alternative swap
				execution facility from registration under this section if the Commission finds
				that such organization is subject to comparable, comprehensive supervision and
				regulation on a consolidated basis by the Commodity Futures Trading Commission,
				a Prudential Regulator or the appropriate governmental authorities in the
				organization’s home country.
								(g)Harmonization of
				rulesNot later than 180 days after the date of enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Commodity Futures Trading Commission
				shall jointly prescribe rules governing the regulation of alternative swap
				execution facilities under this section and section 5h of the Commodity
				Exchange Act (7 U.S.C.
				7b–3).
								.
					(e)Segregation of
			 assets held as collateral in swap transactionsThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a, et seq.) is further amended by adding after section 3C (as added by
			 subsection (b) the following:
						
							3D.Segregation of
				assets held as collateral in swap transactions
								(a)Cleared
				swapsA security-based swap
				dealer or clearing agency by or through which funds or other property are held
				as margin or collateral to secure the obligations of a counterparty under a
				security-based swap to be cleared by or through a derivatives clearing agency
				shall segregate, maintain, and use the funds or other property for the benefit
				of the counterparty, in accordance with such rules and regulations as the
				Commission or Prudential Regulator shall prescribe. Any such funds or other
				property shall be treated as customer property under this Act.
								(b)Over-the-counter
				swapsAt the request of a
				counterparty to a security-based swap who provides funds or other property to a
				swap dealer as margin or collateral to secure the obligations of the
				counterparty under a security-based swap between the counterparty and the swap
				dealer that is not submitted for clearing to a derivatives clearing agency, the
				swap dealer shall segregate the funds or other property for the benefit of the
				counterparty, and maintain the funds or other property in an account which is
				carried by a third-party custodian and designated as a segregated account for
				the counterparty, in accordance with such rules and regulations as the
				Commission or Prudential Regulator may prescribe. This subsection shall not be
				interpreted to preclude commercial arrangements regarding the investment of the
				segregated funds or other property and the related allocation of gains and
				losses resulting from any such
				investment.
								.
					(f)Trading in
			 security-based swap agreementsSection 6 of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78f) is amended by adding at the end the
			 following:
						
							(l)It shall be
				unlawful for any person to effect a transaction in a security-based swap with
				or for a person that is not an eligible contract participant unless such
				transaction is effected on a national securities exchange registered pursuant
				to subsection
				(b).
							.
					(g)Additions of
			 security-based swaps to certain enforcement provisionsParagraphs
			 (1) through (3) of section 9(b) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78i(b)(1)–(3)) are amended to read as follows:
						
							(1)any transaction in
				connection with any security whereby any party to such transaction acquires (A)
				any put, call, straddle, or other option or privilege of buying the security
				from or selling the security to another without being bound to do so; (B) any
				security futures product on the security; or (C) any security-based swap
				involving the security or the issuer of the security;
							(2)any transaction in
				connection with any security with relation to which he has, directly or
				indirectly, any interest in any (A) such put, call, straddle, option, or
				privilege; (B) such security futures product; or (C) such security-based swap;
				or
							(3)any transaction in
				any security for the account of any person who he has reason to believe has,
				and who actually has, directly or indirectly, any interest in any (A) such put,
				call, straddle, option, or privilege; (B) such security futures product with
				relation to such security; or (C) any security-based swap involving such
				security or the issuer of such
				security.
							.
					(h)Rulemaking
			 authority To prevent fraud, manipulation, and deceptive conduct in
			 security-based swapsSection 9 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78i) is amended by adding at the end the following:
						
							(i)It shall be
				unlawful for any person, directly or indirectly, by the use of any means or
				instrumentality of interstate commerce or of the mails, or of any facility of
				any national securities exchange, to effect any transaction in, or to induce or
				attempt to induce the purchase or sale of, any security-based swap, in
				connection with which such person engages in any fraudulent, deceptive, or
				manipulative act or practice, makes any fictitious quotation, or engages in any
				transaction, practice, or course of business which operates as a fraud or
				deceit upon any person. The Commission shall, for the purposes of this
				paragraph, by rules and regulations define, and prescribe means reasonably
				designed to prevent, such transactions, acts, practices, and courses of
				business as are fraudulent, deceptive, or manipulative, and such quotations as
				are
				fictitious.
							.
					(i)Position limits
			 and position accountability for security-based swapsThe Securities Exchange Act of 1934 is
			 amended by inserting after section 10A (15 U.S.C. 78j–1) the following new
			 section:
						
							10B.Position limits
				and position accountability for security-based swaps and large trader
				reporting
								(a)Position
				limitsAs a means reasonably
				designed to prevent fraud and manipulation, the Commission may, by rule or
				regulation, as necessary or appropriate in the public interest or for the
				protection of investors, establish limits (including related hedge exemption
				provisions) on the size of positions in any security-based swap or
				security-based swap agreement that may be held by any person. In establishing
				such limits, the Commission may require any person to aggregate positions
				in—
									(1)any security-based
				swap and any security or loan or group or index of securities or loans on which
				such security-based swap is based, which such security-based swap references,
				or to which such security-based swap is related as described in section (a)(3)
				of the Over-the-Counter Derivatives Markets Act of 2009, and any security-based
				swap agreement and any other instrument relating to such security or loan or
				group or index of securities or loans; or
									(2)any security-based
				swap and (A) any security or group or index of securities, the price, yield,
				value, or volatility of which, or of which any interest therein, is the basis
				for a material term of such security-based swap as described in section
				3(a)(76) of the Securities Exchange Act of 1934 and (B) any security-based swap
				and any other instrument relating to the same security or group or index of
				securities.
									(b)ExemptionsThe
				Commission, by rule, regulation, or order, may conditionally or unconditionally
				exempt any person or class of persons, any security-based swap or class of
				security-based swaps, or any transaction or class of transactions from any
				requirement it may establish under this section with respect to position
				limits.
								(c)SRO
				Rules
									(1)In
				generalAs a means reasonably designed to prevent fraud or
				manipulation, the Commission, by rule, regulation, or order, as necessary or
				appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this title, may direct a
				self-regulatory organization—
										(A)to adopt rules
				regarding the size of positions in any security-based swap that may be held
				by—
											(i)any member of such
				self-regulatory organization; or
											(ii)any person for
				whom a member of such self-regulatory organization effects transactions in such
				security-based swap or other security-based swap agreement; and
											(B)to adopt rules
				reasonably designed to ensure compliance with requirements prescribed by the
				Commission under paragraph (c)(1)(A).
										(2)Requirement to
				aggregate positionsIn establishing such limits, the
				self-regulatory organization may require such member or person to aggregate
				positions in—
										(A)any security-based
				swap and any security or loan or group or index of securities or loans on which
				such security-based swap is based, which such security-based swap references,
				or to which such security-based swap is related as described in section 3(a) of
				the Over-the-Counter Derivatives Markets Act of 2009, and any security-based
				swap agreement and any other instrument relating to such security or loan or
				group or index of securities or loans; or
										(B)(i)any security-based
				swap;
											(ii)any security or group or index of
				securities, the price, yield, value, or volatility of which, or of which any
				interest therein, is the basis for a material term of such security-based swap
				as described in section 3(a)(76) of the Securities Exchange Act of 1934;
				and
											(iii)any security-based swap and any
				other instrument relating to the same security or group or index of
				securities.
											(d)Large trader
				reportingThe Commission, by rule or regulation, may require any
				person that effects transactions for such person’s own account or the account
				of others in any securities-based swap or security-based swap agreement and any
				security or loan or group or index of securities or loans as set forth in
				paragraphs (a)(1) and (2) under this section to report such information as the
				Commission may prescribe regarding any position or positions in any
				security-based swap or security-based swap agreement and any security or loan
				or group or index of securities or loans and any other instrument relating to
				such security or loan or group or index of securities or loans as set forth in
				paragraphs (a)(1) and (2) under this
				section.
								.
					(j)Public reporting
			 and repositories for security-based swap agreementsSection 13 of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:
						
							(m)Public reporting
				of aggregate security-based swap data
								(1)In
				generalThe Commission, or a person designated by the Commission
				pursuant to paragraph (2), shall make available to the public, in a manner that
				does not disclose the business transactions and market positions of any person,
				aggregate data on security-based swap trading volumes and positions from the
				sources set forth in paragraph (3).
								(2)Designee of the
				commissionThe Commission may designate a clearing agency or a
				security-based swap repository to carry out the public reporting described in
				paragraph (1).
								(3)Sources of
				informationThe sources of the information to be publicly
				reported as described in paragraph (1) are—
									(A)clearing agencies
				pursuant to section 3A;
									(B)security-based
				swap repositories pursuant to subsection (n); and
									(C)reports received
				by the Commission pursuant to section 13A.
									(n)Security-based
				swap repositories
								(1)Registration
				requirement
									(A)In
				generalIt shall be unlawful for a security-based swap
				repository, unless registered with the Commission, directly or indirectly to
				make use of the mails or any means or instrumentality of interstate commerce to
				perform the functions of a security-based swap repository.
									(B)Inspection and
				examinationRegistered security-based swap repositories shall be
				subject to inspection and examination by any representatives of the
				Commission.
									(2)Standard
				setting
									(A)Data
				identificationThe Commission shall prescribe standards that
				specify the data elements for each security-based swap that shall be collected
				and maintained by each security-based swap repository.
									(B)Data collection
				and maintenanceThe Commission shall prescribe data collection
				and data maintenance standards for security-based swap repositories.
									(C)ComparabilityThe
				standards prescribed by the Commission under this subsection shall be
				comparable to the data standards imposed by the Commission on clearing agencies
				that clear security-based swaps.
									(3)DutiesA
				security-based swap repository shall—
									(A)accept data
				prescribed by the Commission for each security-based swap under this paragraph
				(2);
									(B)maintain such data
				in such form and manner and for such period as may be required by the
				Commission;
									(C)provide to the
				Commission, or its designee, such information as is required by, and in a form
				and at a frequency to be determined by, the Commission, in order to comply with
				the public reporting requirements contained in subsection (m); and
									(D)make available, on
				a confidential basis, all data obtained by the security-based swap repository,
				including individual coun­ter­par­ty trade and position data, to the
				Commission, the appropriate Federal banking agencies, the Commodity Futures
				Trading Commission, the Financial Services Oversight Council, and the
				Department of Justice or to other persons the Commission deems appropriate,
				including foreign financial supervisors (including foreign futures
				authorities), foreign central banks, and foreign ministries.
									(4)Required
				registration for security-based swap repositoriesAny person that
				is required to be registered as a securities-based swap repository under this
				subsection shall register with the Commission, regardless of whether that
				person also is registered with the Commodity Futures Trading Commission as a
				swap repository.
								(5)Harmonization of
				rulesNot later than 180 days after the date of enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Commodity Futures Trading Commission
				shall jointly adopt uniform rules governing persons that are registered under
				this section and persons that are registered as swap repositories under the
				Commodity Exchange Act (7 U.S.C. 1, et seq.), including uniform rules that
				specify the data elements that shall be collected and maintained by each
				repository.
								(6)ExemptionsThe
				Commission may exempt, conditionally or unconditionally, a security-based swap
				repository from the requirements of this section if the Commission finds that
				such security-based swap repository is subject to comparable, comprehensive
				supervision or regulation on a consolidated basis by the Commodity Futures
				Trading Commission, a Prudential Regulator or the appropriate governmental
				authorities in the organization’s home
				country.
								.
					154.Registration
			 and regulation of swap dealers and major swap participantsThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a, et seq.) is amended by inserting after section 15E (15 U.S.C.
			 78o–7) the following:
					
						15F.Registration
				and regulation of security-based swap dealers and major security-based swap
				participants
							(a)Registration
								(1)It shall be
				unlawful for any person to act as a security-based swap dealer unless such
				person is registered as a security-based swap dealer with the
				Commission.
								(2)It shall be
				unlawful for any person to act as a major security-based swap participant
				unless such person is registered as a major security-based swap participant
				with the Commission.
								(b)Requirements
								(1)In
				generalA person shall register as a security-based swap dealer
				or major security-based swap participant by filing a registration application
				with the Commission.
								(2)ContentsThe
				application shall be made in such form and manner as prescribed by the
				Commission, giving any information and facts as the Commission may deem
				necessary concerning the business in which the applicant is or will be engaged.
				Such person, when registered as a security-based swap dealer or major
				security-based swap participant, shall continue to report and furnish to the
				Commission such information pertaining to such person’s business as the
				Commission may require.
								(3)ExpirationEach
				registration shall expire at such time as the Commission may by rule or
				regulation prescribe.
								(4)RulesExcept
				as provided in subsections (c), (d) and (e), the Commission may prescribe rules
				applicable to security-based swap dealers and major security-based swap
				participants, including rules that limit the activities of security-based swap
				dealers and major security-based swap participants. Except as provided in
				subsections (c) and (e), the Commission may provide conditional or
				unconditional exemptions from rules prescribed under this section for
				security-based swap dealers and major security-based swap participants that are
				subject to substantially similar requirements as brokers or dealers.
								(5)TransitionRules
				adopted under this section shall provide for the registration of security-based
				swap dealers and major security-based swap participants no later than 1 year
				after the effective date of the Over-the-Counter Derivatives Markets Act of
				2009.
								(c)Dual
				registration
								(1)Security-based
				swap dealersAny person that is required to be registered as a
				security-based swap dealer under this section shall register with the
				Commission regardless of whether that person also is a bank or is registered
				with the Commodity Futures Trading Commission as a swap dealer.
								(2)Major
				security-based swap participantsAny person that is required to
				be registered as a major security-based swap participant under this section
				shall register with the Commission regardless of whether that person also is a
				bank or is registered with the Commodity Futures Trading Commission as a major
				swap participant.
								(d)Joint
				rules
								(1)In
				generalNot later than 180 days after the effective date of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Commodity Futures Trading Commission
				shall jointly adopt uniform rules for persons that are registered as
				security-based swap dealers or major security-based swap participants under
				this Act and persons that are registered as swap dealers or major swap
				participants under the Commodity Exchange Act (7 U.S.C. 1, et seq.).
								(2)Exception for
				prudential requirementsThe Commission and the Commodity Futures
				Trading Commission shall not prescribe rules imposing prudential requirements
				(including activity restrictions) on security-based swap dealers or major
				security-based swap participants for which there is a Prudential Regulator.
				This provision shall not be construed as limiting the authority of the
				Commission and the Commodity Futures Trading Commission to prescribe
				appropriate business conduct, reporting, and recordkeeping requirements to
				protect investors.
								(e)Capital and
				margin requirements
								(1)In
				general
									(A)Bank
				security-based swap dealers and major security-based swap
				participantsEach registered security-based swap dealer and major
				security-based swap participant for which there is a Prudential Regulator shall
				meet such minimum capital requirements and minimum initial and variation margin
				requirements as the Prudential Regulators shall by rule or regulation jointly
				prescribe to help ensure the safety and soundness of the security-based swap
				dealer or major security-based swap participant.
									(B)Nonbank
				security-based swap dealers and major security-based swap
				participantsEach registered security-based swap dealer and major
				security-based swap participant for which there is not a Prudential Regulator
				shall meet such minimum capital requirements and minimum initial and variation
				margin requirements as the Commission and the Commodity Futures Trading
				Commission shall by rule or regulation jointly prescribe to help ensure the
				safety and soundness of the security-based swap dealer or major security-based
				swap participant.
									(2)Joint
				rules
									(A)Bank
				security-based swap dealers and major security-based swap
				participantsWithin 180 days of the enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Prudential Regulators, in consultation with the
				Commission and the Commodity Futures Trading Commission, shall jointly adopt
				rules imposing capital and margin requirements under this subsection for
				security-based swap dealers and major security-based swap participants.
									(B)Nonbank
				security-based swap dealers and major security-based swap
				participantsWithin 180 days of the enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Commodity Futures Trading
				Commission, in consultation with the Prudential Regulators, shall jointly adopt
				rules imposing capital and margin requirements under this subsection for
				security-based swap dealers and major security-based swap participants for
				which there is no Prudential Regulator.
									(3)Capital
									(A)Bank
				security-based swap dealers and major security-based swap
				participantsIn setting capital requirements under this
				subsection, the Prudential Regulators shall impose—
										(i)a
				capital requirement that is greater than zero for security-based swaps that are
				cleared by a clearing agency; and
										(ii)to offset the
				greater risk to the security-based swap dealer or major security-based swap
				participant and to the financial system arising from the use of security-based
				swaps that are not centrally cleared, higher capital requirements for
				security-based swaps that are not cleared by a clearing agency than for
				security-based swaps that are centrally cleared.
										(B)Nonbank
				security-based swap dealers and major security-based swap
				participantsCapital requirements set by the Commission and the
				Commodity Futures Trading Commission under this subsection shall be as strict
				as or stricter than the capital requirements set by the Prudential Regulators
				under this subsection.
									(C)Bank holding
				companiesCapital requirements set by the Board for
				security-based swaps of bank holding companies on a consolidated basis shall be
				as strict as or stricter than the capital requirements set by the Prudential
				Regulators under this subsection.
									(4)Margin
									(A)Bank
				security-based swap dealers and major security-based swap
				participantsThe Prudential Regulators shall impose both initial
				and variation margin requirements under this subsection on all security-based
				swaps that are not cleared by a registered clearing agency.
									(B)Non-swap dealers
				and major market participantsThe Prudential Regulators may, but
				are not required to, impose margin requirements with respect to security-based
				swaps in which one of the counterparties is not a swap dealer, major swap
				participant, security-based swap dealer or major security-based swap
				participant. Margin requirements for swaps set by the Commission and the
				Commodity Futures Trading Commission shall provide for the use of non-cash
				assets as collateral.
									(C)Nonbank
				security-based swap dealers and major security-based swap
				participantsMargin requirements for security-based swaps set by
				the Commission and the Commodity Futures Trading Commission under this
				subsection shall be as strict as or stricter than margin requirements for
				security-based swaps set by the Prudential Regulators.
									(f)Reporting and
				recordkeeping
								(1)In
				generalEach registered security-based swap dealer and major
				security-based swap participant—
									(A)shall make such
				reports as are prescribed by the Commission by rule or regulation regarding the
				transactions and positions and financial condition of such person;
									(B)for which—
										(i)there is a
				Prudential Regulator, shall keep books and records of all activities related to
				its business as a security-based swap dealer or major security-based swap
				participant in such form and manner and for such period as may be prescribed by
				the Commission by rule or regulation; or
										(ii)there is no
				Prudential Regulator, shall keep books and records in such form and manner and
				for such period as may be prescribed by the Commission by rule or
				regulation;
										(C)shall keep such
				books and records open to inspection and examination by any representative of
				the Commission; and
									(D)shall keep any such books and records
				relating to transactions in swaps based on 1 or more securities open to
				inspection and examination by the Commission.
									(2)RulesNot
				later than 1 year after the date of enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Commodity Futures Trading
				Commission, in consultation with the appropriate Federal banking agencies,
				shall jointly adopt rules governing reporting and recordkeeping for swap
				dealers, major swap participants, security-based swap dealers and major
				security-based swap participants.
								(g)Daily trading
				records
								(1)In
				generalEach registered security-based swap dealer and major
				security-based swap participant shall maintain daily trading records of its
				security-based swaps and all related records (including related transactions)
				and recorded communications including but not limited to electronic mail,
				instant messages, and recordings of telephone calls, for such period as may be
				prescribed by the Commission by rule or regulation.
								(2)Information
				requirementsThe daily trading records shall include such
				information as the Commission shall prescribe by rule or regulation.
								(3)Customer
				recordsEach registered security-based swap dealer or major
				security-based swap participant shall maintain daily trading records for each
				customer or counterparty in such manner and form as to be identifiable with
				each security-based swap transaction.
								(4)Audit
				trailEach registered security-based swap dealer or major
				security-based swap participant shall maintain a complete audit trail for
				conducting comprehensive and accurate trade reconstructions.
								(5)RulesNot
				later than 1 year after the date of enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Commodity Futures Trading
				Commission, in consultation with the appropriate Federal banking agencies,
				shall jointly adopt rules governing daily trading records for swap dealers,
				major swap participants, security-based swap dealers, and major security-based
				swap participants.
								(h)Business conduct
				standards
								(1)In
				generalEach registered security-based swap dealer and major
				security-based swap participant shall conform with business conduct standards
				as may be prescribed by the Commission by rule or regulation addressing—
									(A)fraud,
				manipulation, and other abusive practices involving security-based swaps
				(including security-based swaps that are offered but not entered into);
									(B)diligent
				supervision of its business as a security-based swap dealer;
									(C)adherence to all
				applicable position limits; and
									(D)such other matters
				as the Commission shall determine to be necessary or appropriate.
									(2)Business conduct
				requirementsBusiness conduct requirements adopted by the
				Commission shall—
									(A)establish the
				standard of care for a security-based swap dealer or major security-based swap
				participant to verify that any security-based swap counterparty meets the
				eligibility standards for an eligible contract participant;
									(B)require disclosure
				by the security-based swap dealer or major security-based swap participant to
				any counterparty to the security-based swap (other than a swap dealer, major
				swap participant, security-based swap dealer or major security-based swap
				participant) of—
										(i)information about
				the material risks and characteristics of the security-based swap;
										(ii)the source and
				amount of any fees or other material remuneration that the security-based swap
				dealer or major security-based swap participant would directly or indirectly
				expect to receive in connection with the security-based swap; and
										(iii)any other
				material incentives or conflicts of interest that the security-based swap
				dealer or major security-based swap participant may have in connection with the
				security-based swap; and
										(C)establish such
				other standards and requirements as the Commission may determine are necessary
				or appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this title.
									(3)RulesNot later than 1 year after the date of
				enactment of the Over-the-Counter Derivatives
				Markets Act of 2009, the Commission and the Commodity Futures
				Trading Commission, in consultation with the appropriate Federal banking
				agencies, shall jointly prescribe rules under this subsection governing
				business conduct standards for swap dealers, major swap participants,
				security-based swap dealers, and major security-based swap participants.
								(i)Documentation
				and back office standards
								(1)In
				generalEach registered security-based swap dealer and major
				security-based swap participant shall conform with standards, as may be
				prescribed by the Commission by rule or regulation, addressing timely and
				accurate confirmation, processing, netting, documentation, and valuation of all
				security-based swaps.
								(2)RulesNot
				later than 1 year after the date of enactment of the
				Over-the-Counter Derivatives Markets Act of
				2009, the Commission and the Commodity Futures Trading
				Commission, in consultation with the appropriate Federal banking agencies,
				shall jointly adopt rules governing documentation and back office standards for
				swap dealers, major swap participants, security-based swap dealers, and major
				security-based swap participants.
								(j)Dealer
				responsibilitiesEach registered security-based swap dealer and
				major security-based swap participant at all times shall comply with the
				following requirements:
								(1)Monitoring of
				tradingThe security-based swap dealer or major security-based
				swap participant shall monitor its trading in security-based swaps to prevent
				violations of applicable position limits.
								(2)Disclosure of
				general informationThe security-based swap dealer or major
				security-based swap participant shall disclose to the Commission and to the
				Prudential Regulator for such security-based swap dealer or major
				security-based swap participant, as applicable, information concerning—
									(A)terms and
				conditions of its security-based swaps;
									(B)security-based
				swap trading operations, mechanisms, and practices;
									(C)financial
				integrity protections relating to security-based swaps; and
									(D)other information
				relevant to its trading in security-based swaps.
									(3)Ability to
				obtain informationThe security-based swap dealer or major swap
				security-based participant shall—
									(A)establish and
				enforce internal systems and procedures to obtain any necessary information to
				perform any of the functions described in this section; and
									(B)provide the
				information to the Commission and to the Prudential Regulator for such
				security-based swap dealer or major security-based swap participant, as
				applicable, upon request.
									(4)Conflicts of
				interestThe security-based swap dealer and major security-based
				swap participant shall implement conflict-of-interest systems and procedures
				that—
									(A)establish
				structural and institutional safeguards to assure that the activities of any
				person within the firm relating to research or analysis of the price or market
				for any security are separated by appropriate informational partitions within
				the firm from the review, pressure, or oversight of those whose involvement in
				trading or clearing activities might potentially bias their judgment or
				supervision; and
									(B)address such other
				issues as the Commission determines appropriate.
									(5)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this Act, the security-based swap dealer or major security-based
				swap participant shall avoid—
									(A)adopting any
				processes or taking any actions that result in any unreasonable restraints of
				trade; or
									(B)imposing any
				material anticompetitive burden on trading.
									(k)RulesThe
				Commission, the Commodity Futures Trading Commission, and the Prudential
				Regulators shall consult with each other prior to adopting any rules under the
				Over-the-Counter Derivatives Markets Act of
				2009.
							(l)Statutory
				disqualificationExcept to the extent otherwise specifically
				provided by rule, regulation, or order of the Commission, it shall be unlawful
				for a security-based swap dealer or a major security-based swap participant to
				permit any person associated with a security-based swap dealer or a major
				security-based swap participant who is subject to a statutory disqualification
				to effect or be involved in effecting security-based swaps on behalf of such
				security-based swap dealer or major security-based swap participant, if such
				security-based swap dealer or major security-based swap participant knew, or in
				the exercise of reasonable care should have known, of such statutory
				disqualification.
							(m)Enforcement and
				administrative proceeding authority
								(1)Primary
				enforcement authority
									(A)SECExcept
				as provided in subsection (b), the Commission shall have primary authority to
				enforce the provisions of the amendments made by subtitle B of the
				Over-the-Counter Derivatives Markets Act of
				2009 with respect to any person.
									(B)Prudential
				regulatorsThe Prudential Regulators shall have exclusive
				authority to enforce the provisions of subsection (e) and other prudential
				requirements of this Act with respect to banks, and branches or agencies of
				foreign banks that are security-based swap dealers or major security-based swap
				participants.
									(C)ReferralIf
				the Prudential Regulator for a security-based swap dealer or major
				security-based swap participant has cause to believe that such security-based
				swap dealer or major security-based swap participant may have engaged in
				conduct that constitutes a violation of the nonprudential requirements of
				section 15F or rules adopted by the Commission thereunder, that Prudential
				Regulator may recommend in writing to the Commission that the Commission
				initiate an enforcement proceeding as authorized under this Act. The
				recommendation shall be accompanied by a written explanation of the concerns
				giving rise to the recommendation.
									(D)Backstop
				enforcement authorityIf the Commission does not initiate an
				enforcement proceeding before the end of the 90 day period beginning on the
				date on which the Commission receives a recommendation under subparagraph (C),
				the Prudential Regulator may initiate an enforcement proceeding as permitted
				under Federal law.
									(2)Censure, denial,
				suspension; notice and hearingThe Commission, by order, shall
				censure, place limitations on the activities, functions, or operations of, or
				revoke the registration of any security-based swap dealer or major
				security-based swap participant that has registered with the Commission
				pursuant to subsection (b) if it finds, on the record after notice and
				opportunity for hearing, that such censure, placing of limitations, or
				revocation is in the public interest and that such security-based swap dealer
				or major security-based swap participant, or any person associated with such
				security-based swap dealer or major security-based swap participant effecting
				or involved in effecting transactions in security-based swaps on behalf of such
				security-based swap dealer or major security-based swap participant, whether
				prior or subsequent to becoming so associated—
									(A)has committed or
				omitted any act, or is subject to an order or finding, enumerated in
				subparagraph (A), (D), or (E) of paragraph (4) of section 15(b);
									(B)has been convicted
				of any offense specified in subparagraph (B) of such paragraph (4) within 10
				years of the commencement of the proceedings under this subsection;
									(C)is enjoined from
				any action, conduct, or practice specified in subparagraph (C) of such
				paragraph (4);
									(D)is subject to an
				order or a final order specified in subparagraph (F) or (H), respectively, of
				such paragraph (4); or
									(E)has been found by
				a foreign financial regulatory authority to have committed or omitted any act,
				or violated any foreign statute or regulation, enumerated in subparagraph (G)
				of such paragraph (4).
									(3)With respect to
				any person who is associated, who is seeking to become associated, or, at the
				time of the alleged misconduct, who was associated or was seeking to become
				associated with a security-based swap dealer or major security-based swap
				participant for the purpose of effecting or being involved in effecting
				security-based swaps on behalf of such security-based swap dealer or major
				security-based swap participant, the Commission, by order, shall censure, place
				limitations on the activities or functions of such person, or suspend for a
				period not exceeding 12 months, or bar such person from being associated with a
				security-based swap dealer or major security-based swap participant, if the
				Commission finds, on the record after notice and opportunity for a hearing,
				that such censure, placing of limitations, suspension, or bar is in the public
				interest and that such person—
									(A)has committed or
				omitted any act, or is subject to an order or finding, enumerated in
				subparagraph (A), (D), or (E) of paragraph (4) of section 15(b);
									(B)has been convicted
				of any offense specified in subparagraph (B) of such paragraph (4) within 10
				years of the commencement of the proceedings under this subsection;
									(C)is enjoined from
				any action, conduct, or practice specified in subparagraph (C) of such
				paragraph (4);
									(D)is subject to an
				order or a final order specified in subparagraph (F) or (H), respectively, of
				such paragraph (4); or
									(E)has been found by
				a foreign financial regulatory authority to have committed or omitted any act,
				or violated any foreign statute or regulation, enumerated in subparagraph (G)
				of such paragraph (4).
									(4)It shall be
				unlawful—
									(A)for any person as
				to whom an order under paragraph (3) is in effect, without the consent of the
				Commission, willfully to become, or to be, associated with a security-based
				swap dealer or major security-based swap participant in contravention of such
				order; or
									(B)for any
				security-based swap dealer or major security-based swap participant to permit
				such a person, without the consent of the Commission, to become or remain a
				person associated with the security-based swap dealer or major security-based
				swap participant in contravention of such order, if such security-based swap
				dealer or major security-based swap participant knew, or in the exercise of
				reasonable care should have known, of such order.
									(5)Recognition of
				Comparable Non-U.S. RegulationThe Commission, in consultation with the
				Secretary of the Treasury, the Commodity Futures Trading Commission and the
				Prudential Regulators, shall adopt rules exempting from registration and the
				other requirements of title I of the Over-the-Counter Derivatives Market Act of
				2009 foreign financial institutions that the Commission finds are subject to
				comparable regulation in the financial institution’s home
				country.
								.
				155.Reporting and
			 recordkeeping
					(a)In
			 generalThe Securities Exchange Act of 1934 (15 U.S.C. 78a, et
			 seq.) is amended by inserting after section 13 the following section:
						
							13A.Reporting and
				recordkeeping for certain security-based swaps
								(a)In
				generalAny person who enters into a security-based swap
				and—
									(1)did not clear the
				security-based swap in accordance with section 3A; and
									(2)did not have data
				regarding the security-based swap accepted by a security-based swap repository
				in accordance with rules adopted by the Commission under section 13(n),
									shall
				meet the requirements in subsection (b).(b)ReportsAny
				person described in subsection (a) shall—
									(1)make such reports
				in such form and manner and for such period as the Commission shall prescribe
				by rule or regulation regarding the security-based swaps held by the person;
				and
									(2)keep books and
				records pertaining to the security-based swaps held by the person in such form
				and manner and for such period as may be required by the Commission, which
				books and records shall be open to inspection by any representative of the
				Commission, an appropriate Federal banking agency, the Commodity Futures
				Trading Commission, the Financial Services Oversight Council, and the
				Department of Justice.
									(c)Identical
				dataIn adopting rules under this section, the Commission shall
				require persons described in subsection (a) to report the same or more
				comprehensive data than the Commission requires security-based swap
				repositories to collect under subsection
				(n).
								.
					(b)Beneficial
			 ownership reporting
						(1)Section 13(d)(1)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78m(d)(1)) is amended by
			 inserting or otherwise becomes or is deemed to become a beneficial owner
			 of any of the foregoing upon the purchase or sale of a security-based swap or
			 other derivative instrument as the Commission may define by rule, and
			 after Alaska Native Claims Settlement Act,.
						(2)Section 13(g)(1)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78m(g)(1)) is amended by
			 inserting or otherwise becomes or is deemed to become a beneficial owner
			 of any security of a class described in subsection (d)(1) upon the purchase or
			 sale of a security-based swap or other derivative instrument, as the Commission
			 may define by rule after subsection (d)(1) of this
			 section.
						(c)Reports by
			 institutional investment managersSection 13(f)(1) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m(f)(1)) is amended by inserting
			 or otherwise becomes or is deemed to become a beneficial owner of any
			 security of a class described in subsection (d)(1) upon the purchase or sale of
			 a security-based swap or other derivative instrument, as the Commission may
			 define by rule, after subsection (d)(1) of this
			 section.
					(d)Administrative
			 proceeding authoritySection 15(b)(4) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78o(b)(4)) is amended—
						(1)in subparagraph
			 (C), by inserting security-based swap dealer, major security-based swap
			 participant, after government securities dealer,;
			 and
						(2)in subparagraph
			 (F), by inserting , or security-based swap dealer, or a major
			 security-based swap participant after or dealer.
						(e)Transactions by
			 corporate insidersSection 16(f) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78p) is amended by inserting or security-based
			 swaps after security futures products.
					156.State gaming
			 and bucket shop lawsSection
			 28(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78bb(a)) is amended to
			 read as follows:
					
						(a)Except as provided
				in subsection (f), the rights and remedies provided by this title shall be in
				addition to any and all other rights and remedies that may exist at law or in
				equity; but no person permitted to maintain a suit for damages under the
				provisions of this title shall recover, through satisfaction of judgment in one
				or more actions, a total amount in excess of his actual damages on account of
				the act complained of. Except as otherwise specifically provided in this title,
				nothing in this title shall affect the jurisdiction of the securities
				commission (or any agency or officer performing like functions) of any State
				over any security or any person insofar as it does not conflict with the
				provisions of this title or the rules and regulations thereunder. No State law
				which prohibits or regulates the making or promoting of wagering or gaming
				contracts, or the operation of bucket shops or other similar or
				related activities, shall invalidate (1) any put, call, straddle, option,
				privilege, or other security subject to this title (except a security-based
				swap agreement and any security that has a pari-mutuel payout or otherwise is
				determined by the Commission, acting by rule, regulation, or order, to be
				appropriately subject to such laws), or apply to any activity which is
				incidental or related to the offer, purchase, sale, exercise, settlement, or
				closeout of any such security, (2) any security-based swap between eligible
				contract participants, or (3) any security-based swap effected on a national
				securities exchange registered pursuant to section 6(b). No provision of State
				law regarding the offer, sale, or distribution of securities shall apply to any
				transaction in a security-based swap or a security futures product, except that
				this sentence shall not be construed as limiting any State antifraud law of
				general
				applicability.
						.
				157.Amendments to
			 the Securities Act of 1933; treatment of security-based swaps
					(a)DefinitionsSection
			 2(a) of the Securities Act of 1933 (15 U.S.C. 77b(a)) is amended—
						(1)in paragraph (1),
			 by inserting security-based swap, after security
			 future,;
						(2)in paragraph (3)
			 by adding at the end the following: Any offer or sale of a
			 security-based swap by or on behalf of the issuer of the securities upon which
			 such security-based swap is based or is referenced, an affiliate of the issuer,
			 or an underwriter, shall constitute a contract for sale of, sale of, offer for
			 sale, or offer to sell such securities,; and
						(3)by adding at the
			 end the following:
							
								(17)The terms
				swap and security-based swap have the same meanings
				as provided in sections 1a(35) and (38) of the Commodity Exchange Act (7 U.S.C.
				1a(35) and (38)).
								(18)The terms
				purchase or sale of a security-based swap shall be
				deemed to mean the execution, termination (prior to its scheduled maturity
				date), assignment, exchange, or similar transfer or conveyance of, or
				extinguishing of rights or obligations under, a security-based swap, as the
				context may
				require.
								.
						(b)Registration of
			 security-based swapsSection 5 of the Securities Act of 1933 (15
			 U.S.C. 77e) is amended by adding at the end the following:
						
							(d)Notwithstanding
				the provisions of section 3 or section 4, unless a registration statement
				meeting the requirements of subsection (a) of section 10 is in effect as to a
				security-based swap, it shall be unlawful for any person, directly or
				indirectly, to make use of any means or instruments of transportation or
				communication in interstate commerce or of the mails to offer to sell, offer to
				buy or purchase or sell a security-based swap to any person who is not an
				eligible contract participant as defined in section 1a(13) of the Commodity
				Exchange Act (7 U.S.C.
				1a(13)).
							.
					158.Other
			 authorityUnless otherwise
			 provided by its terms, this subtitle does not divest any appropriate Federal
			 banking agency, the Commission, the Commodity Futures Trading Commission, or
			 other Federal or State agency, of any authority derived from any other
			 applicable law.
				159.JurisdictionSection 36 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78mm) is amended by adding at the end the following new
			 subsection:
					
						(c)DerivativesThe
				Commission shall not have the authority to grant exemptions from the
				security-based swap provisions of the Over-the-Counter Derivatives Markets Act of
				2009, except as expressly authorized under the provisions of that
				Act.
						.
				160.Effective
			 dateThis subtitle is
			 effective 180 days after the date of enactment.
				
